Exhibit 10.2

CONFIDENTIAL

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

 

 

API COMMERCIAL SUPPLY AGREEMENT

by and between

AMARIN PHARMACEUTICALS IRELAND LTD.

and

CHEMPORT INC.

Dated as of May 25, 2011

 

 

 



--------------------------------------------------------------------------------

API COMMERCIAL SUPPLY AGREEMENT

THIS API COMMERCIAL SUPPLY AGREEMENT (this “Agreement”) is entered into and
dated as of the 25th day of May, 2011 (the “Effective Date”) by and between
Amarin Pharmaceuticals Ireland Ltd., a corporation organized under the laws of
Ireland and having its principal office at First Floor, Block 3, The Oval,
Shelbourne Road, Ballsbridge, Dublin 4, Ireland (“Amarin”), and Chemport Inc., a
corporation organized under the laws of South Korea and having its principal
offices at 15-1, Dongsu-dong, Naju-si, Jeollanam-do 520-330 Korea (“Chemport”).
Amarin and Chemport are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

RECITALS

WHEREAS, Amarin is engaged in the research, development and commercialization of
proprietary pharmaceutical products;

WHEREAS, Chemport is a company that has developed substantial expertise in
manufacturing polyunsaturated fatty acids, including the Compound (as defined
herein), for use in nutritional supplement and pharmaceutical products; and

WHEREAS, the Parties desire to enter into a supply agreement pursuant to which
Chemport will manufacture a certain active pharmaceutical ingredient for Amarin.

NOW, THEREFORE, in consideration of the foregoing recitals, mutual covenants,
agreements, representations and warranties contained herein, the Parties hereby
agree as follows:

Article I

Definitions

“Additional Expansions” has the meaning in Section 3.1(a) of this Agreement.

“Adverse Event” has the meaning in Section 6.7(a) of this Agreement.

“Affiliate” means a corporation or non-corporate business entity that, directly
or indirectly, controls, is controlled by, or is under common control with the
Person specified, for so long as such control continues. An entity will be
regarded as in control of another entity if: (a) it owns, directly or
indirectly, at least fifty percent (50%) of the voting securities or capital
stock of such entity, or has other comparable ownership interest with respect to
any entity other than a corporation; or (b) it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the corporation or non-corporate business entity, as applicable,
whether through the ownership or control of voting securities, by contract or
otherwise.

“Agreement” means this API Commercial Supply Agreement, including all Schedules
hereto.

“Amarin” has the meaning in the preamble of this Agreement.

“Amarin Confidential Information” has the meaning provided in Section 13.1 of
this Agreement.

“Amarin Intellectual Property” means any and all Intellectual Property relating
to the Product (as defined below) or the development or manufacture thereof that
was (a) owned, licensed or controlled by Amarin or Amarin Affiliates as of the
Effective Date, or (b) developed or acquired by Amarin or Amarin Affiliates
after the Effective Date.

“Amarin License” has the meaning provided in Section 8.3 of this Agreement.

 

2



--------------------------------------------------------------------------------

“API” means [***].

“API Price” has the meaning provided in Section 3.1(a) of this Agreement.

“API Product Developments” has the meaning provided in Section 8.2(a) of this
Agreement.

“API Specifications” mean all specifications set forth on Schedule 5.1 to this
Agreement.

“Approved Representatives” has the meaning provided in Section 5.4(a) of this
Agreement.

“Calendar Quarter” means each three (3) month period beginning each
January 1, April 1, July 1 and October 1 during the Term. The initial Calendar
Quarter shall begin on the Effective Date and end on June 30, 2011, and the last
Calendar Quarter shall end on the expiration or earlier termination date of the
Term.

“Calendar Year” means each twelve (12) month period beginning each January 1
during the Term. The initial Calendar Year shall begin on the Effective Date and
end on the first December 31 during the Term, and the last Calendar Year shall
begin on January 1 of the last year of the Term and end on the expiration or
earlier termination date of the Term.

“Certificate of Analysis” means a document identified as such and provided by
Chemport to Amarin in the form set forth in Schedule 6.2 that (a) sets forth the
analytical test results for a specified lot of API shipped to Amarin or its
designee hereunder and includes a certified quality control protocol, (b) states
that such API is in conformance with the Drug Application and API
Specifications, and (c) states that such API is manufactured in accordance with
the API Specifications, Legal Requirements and cGMPs.

“Certificates” has the meaning provided in Section 6.2 of this Agreement.

“Change of Control” means any proposed transaction or series of transactions
which shall result in (a) any Person other than a Party having direct or
indirect ownership of more than fifty percent (50%) of the voting stock or
assets of such Party or an Affiliate that controls such Party by Persons who are
not shareholders of such Party or the Affiliate that controls such Party as of
the Effective Date, or (b) the merger of a Party with or into a Third Party in a
transaction in which such Party is not the surviving or acquiring Person.

“Chemport” has the meaning in the preamble of this Agreement.

“Chemport Approval(s)” means the approval of the Facility as a cGMP facility for
the manufacture of the API by the FDA and, as applicable, by any other
applicable Governmental Body having jurisdiction to approve the Facility.

“Chemport Confidential Information” has the meaning provided in Section 13.2 of
this Agreement.

“Chemport Intellectual Property” means (a) all Intellectual Property owned,
licensed or controlled by Chemport as of the Effective Date, and (b) all
Intellectual Property developed or acquired by Chemport after the Effective Date
that does not relate to the Product or the development or manufacture of the
Product, except that Intellectual Property developed by Chemport related to the
API shall be included in Chemport Intellectual Property.

“Chemport’s Initial Minimum Capacity” has the meaning provided in Section 4.1 of
this Agreement.

 

3



--------------------------------------------------------------------------------

“Chemport’s Minimum Capacity” has the meaning provided in Section 4.1 of this
Agreement.

“CMC” means the chemistry, manufacturing and controls section(s) and data in a
Drug Application.

“Commercial Launch Forecast” has the meaning provided in Section 2.4(a) of this
Agreement.

“Compound” means ethyl ester of eicosapentaenoic acid.

“Confidential Information” has the meaning provided in Section 13.3 of this
Agreement.

“Consent” means any consent, authorization, permit, certificate, license or
approval of, exemption by, or filing or registration with, any Governmental Body
or other Person.

“Current Good Manufacturing Practices” or “cGMPs” means all applicable standards
relating to manufacturing practices for intermediates, active pharmaceutical
ingredients or finished pharmaceutical products, including without limitation
(a) the principles detailed in the U.S. Current Good Manufacturing Practices, 21
C.F.R. Parts 210 and 211, The Rules Governing Medicinal Products in the European
Community, Volume IV Good Manufacturing Practice for Medicinal Products, and Q7A
Good Manufacturing Practice Guidance For Active Pharmaceutical Ingredients (ICH
Q7A), and (b) the principles promulgated by any applicable Governmental Body
having jurisdiction over the manufacture of the API, in the form of laws, rules
or regulations, in each case as in effect at the Effective Date and as amended,
promulgated or accepted by any applicable Governmental Body from time to time
during the Term.

“Days” (whether or not the word is capitalized) means, except where specified
otherwise, calendar days.

“Development and Process Validation Plan” means the development and validation
plan to be agreed to by the Parties within [***] days of the Effective Date.

“DMFs” has the meaning provided in Section 7.5 of this Agreement.

“Drug Application” means a ‘new drug application’ (as such term is used under
the United States Federal Food, Drug and Cosmetic Act) filed with the FDA for
the Product, including, without limitation, any supplements thereto, any product
license or any equivalent drug application or similar pharmaceutical product
approval for the Product administered by any foreign Governmental Body, or
supplement, extension or renewal of any of the foregoing.

“Effective Date” has the meaning in the preamble of this Agreement.

“Effective Supply Date” means the date of completion of the Expansion in
accordance with Sections 4.1 and 4.2 of this Agreement.

“Expansion” has the meaning set forth in Section 4.1 of this Agreement.

“Facility” means Chemport’s manufacturing facility located at [***] (as the same
may be expanded as provided herein), or such other FDA approved facility as
agreed in writing by the Parties.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereof.

“Force Majeure Event” has the meaning provided in Section 14.1 of this
Agreement.

 

4



--------------------------------------------------------------------------------

“Governmental Body” means any nation or government, any state, province or other
political subdivision thereof, any entity with legal authority to exercise
executive, legislative, judicial, regulatory or administrative functions, or any
division of the FDA (as applicable) and any other applicable counterpart agency
or foreign equivalent that administers the Legal Requirements.

“Indemnified Party” has the meaning provided in Section 11.3 of this Agreement.

“Indemnifying Party” has the meaning provided in Section 11.3 of this Agreement.

“Initial Manufacturing Process” has the meaning provided in Section 5.4(a) of
this Agreement.

“Initial Term” has the meaning provided in Section 15.1 of this Agreement.

“Intermediate” means a material produced during steps in the synthesis of API
that must undergo further molecular change or processing before it becomes API.

“Intellectual Property” means (a) patents, patent rights, provisional patent
applications, patent applications, designs, registered designs, registered
design applications, industrial designs, industrial design applications and
industrial design registrations, including any and all divisions, continuations,
continuations-in-part, extensions, restorations, substitutions, renewals,
registrations, revalidations, reexaminations, reissues or additions, including
supplementary certificates of protection, of or to any of the foregoing items;
(b) copyrights, copyright registrations, copyright applications, original works
of authorship fixed in any tangible medium of expression, including literary
works (including all forms and types of computer software, including all source
code, object code, firmware, development tools, files, records and data, and all
documentation related to any of the foregoing), musical, dramatic, pictorial,
graphic and sculptured works; (c) trade secrets, technology, developments,
discoveries and improvements, know-how, proprietary rights, formulae,
confidential and proprietary information, technical information, techniques,
inventions, designs, drawings, procedures, processes, models, formulations,
manuals and systems, whether or not patentable or copyrightable, including all
biological, chemical, biochemical, toxicological, pharmacological and metabolic
material and information and data relating thereto and formulation, clinical,
analytical and stability information and data which have actual or potential
commercial value and are not available in the public domain; (d) trademarks,
trademark registrations, trademark applications, service marks, service mark
registrations, service mark applications, business marks, brand names, trade
names, trade dress, names, logos and slogans, Internet domain names, and all
goodwill associated therewith; and (e) all other intellectual property or
proprietary rights worldwide, in each case whether or not subject to statutory
registration or protection.

“Legal Requirements” means any and all local, municipal, state, provincial,
federal and international laws, statutes, ordinances, rules or regulations now
or hereafter enacted or promulgated by any Governmental Body applicable to the
development, approval, manufacture, sale, shipment or licensing of any
pharmaceutical products, ingredients for inclusion therein, or any aspect
thereof, and the obligations of Chemport or Amarin, as the context requires,
under this Agreement, including, without limitation, applicable laws, statutes,
ordinances, rules and regulations of South Korea, as well as the United States
Federal Food, Drug and Cosmetic Act, as amended, and the rules and regulations
promulgated thereunder.

“Losses” means, collectively, any and all claims, liabilities, damages, losses,
costs, expenses, including reasonable fees and disbursements of counsel and any
consultants or experts and expenses of investigation, obligations, liens,
assessments, judgments, fines and penalties imposed upon or incurred by an
Indemnified Party.

 

5



--------------------------------------------------------------------------------

“Material Third Party Supplier” means a Third Party Supplier that provides
materials used in the cGMP manufacture, testing or processing of cGMP
Intermediate or API.

“[***] Forecast” has the meaning provided in Section 2.4(b) of this Agreement.

“Nonconformity” has the meaning provided in Section 6.4(a) of this Agreement.

“Nonconforming API” means API that is subject to a Nonconformity.

“Party” and “Parties” have the meanings given such terms, respectively, in the
preamble of this Agreement.

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

“Pre-Approval Inspection” means an inspection of manufacturing operations,
records and facilities conducted prior to approval of a new product by the FDA
or by any other applicable Governmental Body having jurisdiction to approve the
Facility as a cGMP facility for the manufacture of the API.

“Product” means (a) Amarin’s AMR101 product, and (b) any finished pharmaceutical
product of Amarin that incorporates the API supplied by Chemport pursuant to
this Agreement.

“Purchase Orders” has the meaning provided in Section 2.5 of this Agreement.

“Quality Agreement” means the agreement identified in Section 5.6 of this
Agreement.

“Secondary Supplier” has the meaning set forth in Section 2.5 of this Agreement.

“Second Expansion” has the meaning provided in Section 4.3 of this Agreement.

“Shipment Date” means the date specified by Amarin in a Purchase Order that
Chemport shall ship the API in accordance with this Agreement.

“Subcontractor” means any Third Party that performs any of the activities with
respect to the manufacture and supply of API under this Agreement on Chemport’s
behalf.

“Term” has the meaning provided in Section 15.1 of this Agreement.

“Third Party” means any Person other than the Parties or their respective
Affiliates.

“Third Party Materials” means (a) all raw materials, components, work-in-process
and other ingredients required to manufacture the API, and (b) all packaging
materials used in the manufacture, storage and shipment of the API.

“Third Party Supplier” means any Third Party that provides to Chemport any Third
Party Materials for any API produced under this Agreement.

“Validation” means a procedure for establishing documentation evidence that a
specific system or facility is constructed and operates according to a
predetermined set of specifications, protocols and guidelines.

“Validation Batch” has the meaning provided in Section 4.2 of this Agreement.

 

6



--------------------------------------------------------------------------------

Article II

Sale and Purchase of API

2.1 General.

(a) Development and Process Validation Plan. Subject to the terms and conditions
of this Agreement, Chemport agrees to conduct the Development and Process
Validation Plan.

(b) Manufacture of API. Subject to the terms and conditions of this Agreement,
Chemport agrees to manufacture API at the Facility for sale to Amarin. Chemport
may not manufacture API at locations other than the Facility without the prior
written Consent of Amarin, such Consent not to be unreasonably withheld or
delayed and as provided in the Quality Agreement. For the avoidance of doubt,
the Parties agree that this Agreement does not obligate Amarin to purchase all
of its requirements of the API from Chemport, nor does it obligate Amarin to
purchase any particular volumes of API from Chemport except as expressly set
forth herein, nor does it obligate Chemport to sell the API exclusively to
Amarin except as set forth in Section 2.3. Amarin retains the right to engage or
appoint additional suppliers and contract manufacturers of the API from time to
time in its sole discretion and Chemport retains the right to supply API to
Third Party customers and to appoint Third Party distributors of the API from
time to time in its sole discretion.

2.2 Minimum Purchase Requirement and Supply of Development Quantities. Amarin
agrees to purchase from Chemport, and Chemport agrees to supply to Amarin,
(a) no more than [***] batches (each batch shall be in a quantity of [***],
which shall include the quantity of the Validation Batches) of API upon the
Validation of the Initial Manufacturing Process pursuant to the Development and
Process Validation Plan, (b) [***] of API annually (or such prorated amount in
the case of a partial year) following [***], and (c) [***] of API annually (or
such prorated amount in the case of a partial year) following [***]. From time
to time during Chemport’s expansion activities, as may be reasonably necessary,
and upon no less than ten (10) days’ advance written notice, Chemport shall
deliver to Amarin (at no cost) quantities of API not to exceed two (2) kilograms
for Amarin to evaluate and test.

2.3 Limited Exclusivity; Capacity Allocation.

(a) During the Term (i) Chemport shall not export, sell or distribute a [***]
product incorporating Compound having a purity level greater than [***] that
[***] for use in [***], (ii) Chemport shall not export, sell or distribute
Compound having a purity level greater than [***] to any Third Party that
exports, sells or distributes a [***] product incorporating the Compound that
[***] for use in [***], (iii) Chemport shall not export, sell or distribute a
[***] product incorporating Compound having a purity level greater than [***]
for use in the [***], and (iv) Chemport shall not export, sell or distribute
Compound having a purity level greater than [***] to any Third Party for use in
a [***] product in the [***]; provided, however, for the avoidance of doubt, the
prohibitions in this Section 2.3 shall not apply to (A) sales of a generic form
of [***], (B) [***] in Chemport’s export, sale or distribution of Compound
having a purity level greater than [***] to any Third Party that exports, sells
or distributes a [***] product incorporating the Compound that [***] for use in
the [***]; and (C) [***] in Chemport’s export, sale or distribution of Compound
having a purity level greater [***] to any Third Party for use in a [***]
product in the [***].

(b) Except as set forth in Section 2.3(a), above, Chemport shall be entitled to
maximize its capacity utilization of the Facility by manufacturing products for
Third Parties or itself in addition to the API; provided, however, that if
Chemport is expected to be unable to supply all of the API forecast by Amarin
and all of the needs of such other Persons, Chemport shall allocate such
Facility capacity on a first priority basis to Amarin.

 

7



--------------------------------------------------------------------------------

(c) This Section 2.3 shall expire in the event Amarin does not order the minimum
annual quantities set forth in Section 2.2(b) or (c), as applicable, in any
Calendar Year. For purposes of determining the quantities ordered by Amarin in a
Calendar Year, (i) all quantities subject to Purchase Orders placed in such
Calendar Year, (ii) all quantities of Validation Batches of API purchased
pursuant to Section 5.4(a) in such Calendar Year, (iii) all quantities ordered
from a Secondary Supplier due to Chemport’s failure to supply API hereunder in
such Calendar Year, and (iv) all quantities ordered from a Secondary Supplier
due to a Force Majeure Event in such Calendar Year shall be included in such
determination.

2.4 Forecasts.

(a) Not later than [***] following the Effective Date, Amarin shall provide
Chemport with a [***], nonbinding forecast of the quantity of API Amarin
projects it may purchase from Chemport beginning [***] prior to the anticipated
commercial launch of the Product (the “Commercial Launch Forecast”). Amarin
shall submit an updated Commercial Launch Forecast (which shall also be
nonbinding) within [***] after [***].

(b) Not later than [***] after the [***], Amarin shall, on a [***] basis,
provide Chemport with a [***] rolling forecast of the quantity Amarin intends to
order during each [***] (each such forecast referred to herein as a “[***]
Forecast”). The forecast amount for the first [***] of the [***] Forecast shall
be binding on both Parties. The forecast amounts for the remaining [***] of each
[***] Forecast, i.e., [***], shall be non-binding forecast amounts. Chemport
shall not be obligated to supply API in excess of the binding forecast amounts
contained in the [***] Forecasts. Notwithstanding anything in this Agreement to
the contrary, (i) in no event shall Chemport be obligated to manufacture during
a [***] prior to the Expansion more than its then-existing [***] capacity
divided by [***] and (ii) in no event shall Chemport be obligated to manufacture
in [***] following the Expansion more than Chemport’s [***] divided by [***].

2.5 Purchase Orders. From time to time, Amarin shall deliver to Chemport one
(1) or more purchase orders (“Purchase Orders”) for the aggregate API volumes in
each binding portion of a [***] Forecast. Each Purchase Order shall specify the
volumes of API ordered, the Shipment Date and the destination for delivery of
the API. The Purchase Orders may be delivered electronically or by other means
to such location as Chemport shall designate. Chemport shall deliver such API to
Amarin’s carrier on the Shipment Date specified by Amarin; provided, however,
that the Shipment Date is no less than [***] after the date of the submission of
the Purchase Order. In the event that Chemport shall not be able to deliver API
to Amarin’s carrier by the Shipment Date specified in a Purchase Order, Chemport
shall notify Amarin promptly in writing upon discovery of its inability to
comply with the terms of this Section 2.5; provided, however, that such
notification shall not relieve Chemport of any liability for failure to deliver
API to Amarin’s carrier on such Shipment Date.

If Chemport fails to meet the Purchase Order or any portion thereof on or before
the applicable Shipment Date, in addition to other remedies that may be
available to Amarin under the Legal Requirements, Amarin may purchase the
shortage of such API from Third Parties and Chemport shall pay to Amarin the
difference in price of such API purchased from a Third Party (a “Secondary
Supplier”) and the API Price for the API shortage; provided, however, that in no
event shall such payment exceed an amount equal to the volume of shortage times
[***] of the then applicable API Price that Chemport is charging to Amarin for
API.

 

8



--------------------------------------------------------------------------------

If Amarin fails to order API in the amount specified in the binding portion of
the [***] Forecast, in addition to other remedies that may be available to
Chemport under the Legal Requirements, Amarin shall pay to Chemport [***] of the
then current API Price that Chemport is charging to Amarin for API for the
volume of API under the binding portion of the [***] Forecast less the actual
amount ordered by Amarin.

If Amarin fails to purchase the relevant minimum yearly purchase requirement as
set forth above, in addition to other remedies that may be available to Chemport
under the Legal Requirements, Amarin shall pay to Chemport [***] of the then
current API Price that Chemport is charging to Amarin for API for the relevant
minimum yearly purchase requirement as set forth above less the actual amount
purchased by Amarin in the relevant year.

2.6 Accommodations. From time to time, Amarin may deliver to Chemport a Purchase
Order for API volumes in excess of those specified in any binding portion of a
[***] Forecast. Chemport shall notify Amarin in writing as to whether Chemport
is able to supply the excess volume of API, but shall not otherwise be obligated
to supply the excess volume of API.

2.7 Meetings. Unless otherwise mutually agreed, the Parties shall meet or
otherwise communicate no less than [***] to discuss the progression of the
Development and Process Validation Plan, the Expansion, the Second Expansion,
the forecasts delivered by Amarin pursuant to this Agreement and other matters
relevant to the supply of API hereunder. The Parties shall use commercially
reasonable efforts to accommodate technical meetings requested by both Parties.

Article III

Financial Matters

3.1 API Price.

(a) API Price. Schedule 3.1 to this Agreement sets forth the price for API (the
“API Price”) based on (i) the aggregate [***] represented by Purchase Orders in
a Calendar Year (such aggregate quantities and associated pricing are delineated
in Tier 1 of Matrix I and Tier 1, 2, 3, 4, 5 and 6 of Matrix II of Schedule 3.1)
and (ii) timely completion of the Expansion and/or the Second Expansion (the
associated pricing are delineated in Matrices I and II of Schedule 3.1). In the
event Chemport expands the Facility beyond the Second Expansion (“Additional
Expansions”), the Parties will negotiate in good faith the price of the API
supplied in excess of [***] per year based on a tiered pricing scheme that
recognizes relevant investments, the efficiencies in the manufacturing processes
of the expanded Facility and any change in Chemport’s cost of manufacturing API.

(b) Calculation. Following Amarin’s first delivery of a [***] Forecast in each
[***] during the Term of this Agreement, Amarin shall estimate:

(i) The aggregate forecast orders for such [***] to estimate whether pricing
Tier 1 of Matrix I or Tier 1, 2, 3, 4, 5 or 6 of Matrix II (as set forth in
Schedule 3.1) is applicable.

(ii) The aggregate [***] subject to the pricing set forth in Schedule 3.1. Up to
[***] shall be subject to Matrix I pricing (as set forth in Schedule 3.1) once
the Expansion is completed. In the event Amarin invests in the Second Expansion,
up to [***] shall be subject to Column A of Matrix II pricing (as set forth in
Schedule 3.1) once the Second Expansion is completed. In the event Amarin does
not invest in the

 

9



--------------------------------------------------------------------------------

Second Expansion, up to [***] shall be subject to Column B of Matrix II pricing
(as set forth in Schedule 3.1) once the Second Expansion is completed. All other
amounts shall be subject to subsequent negotiation between the Parties. For the
avoidance of doubt, the API Prices listed in Schedule 3.1 for quantities in
excess of [***] are target prices and are subject to good faith negotiations.
Furthermore, in the event the price for Column B of Tier 1 or Tier 2 of Matrix
II (currently marked as “TBD”) becomes necessary, Chemport and Amarin shall
negotiate in good faith to reach an agreement on such prices.

Based on such estimates in (i) and (ii) above, Amarin shall advise Chemport in
writing, and provide Chemport supporting documentation and calculations, of the
weighted average API Price under Schedule 3.1. Chemport shall thereafter have
the right to review Amarin’s calculation of the weighted average API Price and
consult with Amarin with respect thereto. In the event Chemport does not agree
with Amarin’s calculation of the weighted average API Price, the Parties shall
use their respective commercially reasonable efforts to agree to the proper
calculation of the weighted average API Price. In the event the Parties are
unable to agree within [***], the dispute shall be resolved as provided in
Section 16.5. The API Price determined by this subsection (b) shall be the API
Price invoiced and paid for Purchase Orders submitted during such [***] (and
retroactively applied to any Purchase Orders delivered in such [***] prior to
the determination of such API Price). Such API Price, however, shall be subject
to a year-end retroactive adjustment pursuant to subsection (c) below.

(c) Annual Adjustment. Within [***] after each December 31 during the Term of
this Agreement and within [***] following the termination of this Agreement,
Chemport will determine:

(i) The aggregate [***] represented by Purchase Orders in the prior Calendar
Year to determine whether pricing Tier 1 of Matrix I or Tier 1, 2, 3, 4, 5 or 6
of Matrix II (as set forth in Schedule 3.1) is applicable. Chemport shall
include in such determination the aggregate amount of API, if any, for which
Amarin submits a purchase order to a Secondary Supplier in such Calendar Year
due to (A) Chemport’s failure to supply API hereunder and/or (B) a Force Majeure
Event. Any Validation Batches of API purchased pursuant to Section 5.4 in such
Calendar Year shall also be included. In the case of a partial year, the
aggregate [***] represented by Purchase Orders in such prior partial year shall
be annualized in such determination.

(ii) The aggregate [***] for the pricing is set forth in Schedule 3.1 based on
(A) timely completion of the Expansion and Amarin’s investment in the Second
Expansion and (B) the limits set forth in Section 3.1(b).

(iii) The aggregate amounts paid to Chemport under Purchase Orders issued in the
prior Calendar Year.

Based on such determinations set forth in (i), (ii) and (iii) above, Chemport
shall advise Amarin in writing, and provide supporting documentation and
calculations, of (A) the weighted average API Price for such prior Calendar
Year, (B) the aggregate purchase price for all API subject to all Purchase
Orders issued in the prior Calendar Year, and (C) the difference between (1) the
aggregate amounts paid to Chemport under Purchase Orders issued in the prior
Calendar Year and (2) the aggregate purchase price for all API subject to all
Purchase Orders issued in the prior Calendar Year. Amarin shall thereafter have
the right to review Chemport’s calculations and consult with Chemport with
respect thereto. In the event Amarin does not agree with Chemport’s
calculations, the Parties shall use their respective commercially reasonable
efforts to

 

10



--------------------------------------------------------------------------------

agree to the proper calculations. In the event the Parties are unable to agree
within thirty (30) days, the dispute shall be resolved as provided in
Section 16.5. The API Price for such prior Calendar Year, the aggregate purchase
price for all API subject to all Purchase Orders issued in the prior Calendar
Year, and the difference between (x) the aggregate amounts paid to Chemport
under Purchase Orders issued in the prior Calendar Year and (y) the aggregate
purchase price for all API subject to all Purchase Orders issued in the prior
Calendar Year determined by this Subsection (c) shall be the final
determinations thereof. In the event that (x) the aggregate amounts paid to
Chemport under Purchase Orders issued in the prior Calendar Year are greater
than (y) the aggregate purchase price for all API subject to all Purchase Orders
issued in the prior Calendar Year, Chemport shall pay Amarin the difference
within [***] of the final determination thereof. In the event that (x) the
aggregate amounts paid to Chemport under Purchase Orders issued in the prior
Calendar Year are less than (y) the aggregate purchase price for all API subject
to all Purchase Orders issued in the prior Calendar Year, Amarin shall pay
Chemport the difference within [***] of the final determination thereof. In
addition, the final API Price for the prior Calendar Year determined by this
Subsection (c) shall be the price for API subject to Purchase Orders placed in
the prior Calendar Year but not invoiced prior to final determination of the API
Price, and Chemport shall invoice such amounts accordingly.

(d) Packaging. The Parties hereby agree that Chemport shall be responsible for
up to [***] of the cost of each packaging container used for transportation of
the API to Amarin. The rest of the cost of each such packaging container shall
be borne by Amarin.

(e) Price Adjustment. Effective from the [***] anniversary date of the Effective
Supply Date, Chemport shall be entitled to make an adjustment to the API Prices
listed in Schedule 3.1 in accordance with the methodology described in Schedule
3.1(e) by giving Amarin written notice of such new API Prices at least [***]
prior to the relevant anniversary of the Effective Supply Date. Amarin may
request in writing that Chemport make such an API Price adjustment, if
applicable, by providing such written notice at least [***] prior to the
relevant anniversary of the Effective Supply Date. If so requested by Amarin,
Chemport shall provide Amarin written notice of such new API Prices, if
applicable, at least [***] prior to the relevant anniversary of the Effective
Supply Date. Within [***] from the date of receipt of written notice of any API
Price change, Amarin may request Chemport to provide its API Price adjustment
records to an independent, mutually agreed upon, reputable certified public
accounting firm, which will audit such records and certify whether the price
adjustments notified by Chemport are correct and in accordance with the
methodology described in Schedule 3.1(e). Such certification shall be made in
writing on the auditing firm’s letterhead and delivered to Amarin at least [***]
prior to the relevant anniversary of the Effective Supply Date. No increase in
the API Prices may occur until the audit has been completed and the price
adjustment has been certified as described above. In the event the audit reveals
that the increase is appropriate, Amarin shall bear the cost of the audit, and
shall pay the increased API Prices for API in purchase orders from the relevant
anniversary of the Effective Supply Date. In the event the audit reveals that
the increase is not appropriate, then Chemport shall bear the cost of the audit
and the API Prices of API may not increase. The increase of the API Prices of
API shall be deemed accepted by Amarin if Amarin fails to make a timely request
for an audit as described above or the requested audit is not completed at least
[***] prior to the relevant anniversary of the Effective Supply Date.

3.2 Commercial Invoices. Chemport may invoice Amarin for API on or before the
Shipment Date of such API to Amarin or its designee pursuant to Section 3.5(a).
All invoices shall be commercial invoices and shall include the following:
(a) ‘Commercial Invoice’ written on the top of the document, (b) the date of the
invoice, (c) the number of the Purchase Order, (d) an invoice number, (e) the
quantity of API, (f) the total amount being invoiced, and (g) a reference to
this Agreement, and shall be submitted to:

Amarin Pharmaceuticals Ireland Ltd.

c/o Amarin Pharma, Inc.

12 Roosevelt Avenue, 3rd Floor

Mystic, CT, USA 06355

Facsimile: 860 572-4940

Attention: Accounts Payable

Email: [***]

 

11



--------------------------------------------------------------------------------

3.3 Payment. Payments for API invoiced consistent with Section 3.2 above shall
be due [***] from the date of shipment, subject in each case to Amarin’s right
to dispute invoice amounts and/or delay the payment of invoiced amounts disputed
by Amarin in good faith, including, without limitation, the rights set forth in
Article VI.

3.4 Payment Denominations. The API Price, all invoiced amounts and all payments
to be made under this Agreement shall be in [***].

3.5 Shipment; Title; Transport.

(a) General. All API shall be shipped [***] (as defined in INCOTERMS® 2010)
[***]. Subject to Section 3.1(d), Chemport shall package the API for shipment
(including but not limited to containers, packaging, container closure systems
and labeling) in accordance with the API Specifications, Amarin’s reasonable
instructions and its customary practices therefor. In the event of any conflict
between Amarin’s packaging instructions and Chemport’s customary practices, the
Parties shall endeavor in good faith to resolve such conflict as quickly as
practicable. Chemport shall include the following with each shipment of the API:
(i) the Purchase Order number; (ii) the lot and batch numbers; (iii) the
quantity of the API; (iv) the Certificates, as applicable; and (v) such customs
and other documentation as is necessary or appropriate. Chemport shall ship API
to the destination designated by Amarin within [***] of the manufacture date for
Purchase Orders of quantities up to [***] and [***] of the manufacture date for
Purchase Orders of quantities exceeding [***].

(b) Title/Risk of Loss. Title to and risk of loss for any API shall pass from
Chemport to Amarin when such API is [***]; provided, however, that nothing in
this Article III shall in any manner limit Amarin’s rights under Article VI. If
API is rejected by Amarin after delivery under this Agreement, and such API is
to be returned to Chemport, then title to and risk of loss for such rejected API
shall pass from Amarin to Chemport when such API is [***]. All returned API
shall be shipped [***] (as defined in INCOTERMS® 2010) [***].

(c) Single Order. To the extent reasonably possible, API which is purchased in a
single order shall be delivered by Chemport in a single shipment, unless Amarin
directs that such API should be delivered to more than one location.

(d) Shelf Life. The API shall have a minimum shelf life of [***] as of the
applicable date of manufacture. The minimum shelf life set forth in the
immediately preceding sentence is based on existing stability data. In the event
future stability data justifies a longer shelf life, the Parties agree to
discuss in good faith an extended minimum shelf life as of the applicable date
of manufacture.

 

12



--------------------------------------------------------------------------------

3.6 Taxes.

(a) Amarin shall pay and otherwise be responsible for all applicable sales, VAT,
goods, services, transfer and similar taxes in connection with the supply of API
pursuant to this Agreement, excluding any income tax or taxes levied with
respect to gross receipts, payable by Chemport under the Legal Requirements with
respect to amounts payable under this Agreement.

(b) Any tax that one Party is required to withhold and pay on behalf of the
other Party with respect to amounts payable under this Agreement shall be
deducted from said amounts prior to payment to the other Party; provided,
however, that, in regard to any tax so deducted, the Party making the
withholding shall give or cause to be given to the other Party such assistance
as may reasonably be necessary to enable that other Party to claim exemption
therefrom or credit therefor and in each case shall furnish the Party on whose
behalf amounts were withheld proper evidence of the taxes paid on its behalf.
Each Party shall comply with reasonable requests of the other Party to take any
proper actions that may minimize any withholding obligation.

Article IV

Capacity, Expansion

4.1 Capacity. Within [***] after the Effective Date, Chemport shall expand the
Facility’s capacity to supply annually [***] of API (with design capacity of
[***] annually) as further detailed in Schedule 4.1 (the “Expansion”). In the
event that the Expansion is not complete (as described in Section 4.2) within
such [***] period, Chemport shall provide Amarin a written request to extend
such period accompanied with a summary of the progression of the Expansion and
steps needed to complete the Expansion. Upon submission of such request,
Chemport shall have an additional [***] period to complete the Expansion.
Following completion of the Expansion, Chemport shall maintain at all times
during the Term the capacity to supply Amarin no less than [***] of API each
Calendar Year (“Chemport’s Initial Minimum Capacity”). Chemport’s capacity as
further expanded in accordance with this Agreement, together with Chemport’s
Initial Minimum Capacity, shall be referred to herein as “Chemport’s Minimum
Capacity.”

4.2 Completion. The Expansion will be deemed to be completed for purposes of
this Agreement if all of the requirements set forth in Schedule 4.1 have been
satisfied and Chemport has manufactured [***] successful, consecutive batches
(each batch shall be in a quantity of [***]) of API (each a “Validation Batch”)
in the expanded Facility that satisfy the requirements of this Agreement.

4.3 Second Expansion. Upon [***], Chemport will initiate a second expansion of
the Facility to expand the capacity to [***] of API (with a design capacity of
[***]) each Calendar Year (the “Second Expansion”), provided, however, the
Parties shall mutually agree on the timing and schedule of such expansion
activity. The summary plan for the Second Expansion is set forth in Schedule
4.5, and Chemport shall submit a detailed development and validation plan for
the Second Expansion within thirty (30) days of the later to occur of [***] and
[***]. The Second Expansion will be deemed completed for purposes of this
Agreement if all the requirements set forth in Schedule 4.5 have been satisfied
and Chemport has manufactured [***] successful, consecutive Validation Batches
in the expanded Facility that satisfy the requirements of this Agreement.

Article V

Manufacture of API

5.1 General. Chemport shall manufacture, test, package, store, handle, label,
release and ship all API in accordance with the applicable Drug Applications,
API Specifications, cGMPs, Legal Requirements, this Agreement and the Quality
Agreement.

 

13



--------------------------------------------------------------------------------

5.2 API Specification Changes.

(a) Amarin Requested Changes. During the Term, except as set forth in
Section 5.2(c), Amarin shall not be entitled to change the API Specifications
related to Chemport’s performance of its obligations hereunder related to API
unless it receives the Consent of Chemport, which Consent shall not be
unreasonably withheld or delayed. If Amarin requests, and Chemport approves, a
discretionary change to the API Specifications, Chemport shall make all
revisions to the API Specifications requested by Amarin. Amarin retains the
right and responsibility for final approval of the API Specifications. Amarin
shall pay Chemport all documented reasonable amounts incurred in implementing a
change to the API Specifications requested by Amarin under this Section 5.2(a).
For all changes to the API Specifications requested by Amarin pursuant to this
Section 5.2, Amarin shall, in its discretion, following consultation with
Chemport, if reasonably practicable, either (i) perform, or arrange for the
performance of, all development work in connection therewith or (ii) have
Chemport perform such development work at the Facility at Amarin’s expense. For
the avoidance of doubt, Section 5.2(a)(i) does not give Amarin any right to use
or disclose (A) any Chemport Intellectual Property (except as may be permitted
by any express license from Chemport), or (B) any Chemport Confidential
Information (except as may be permitted under Article XIII hereof). Chemport
agrees to use commercially reasonable efforts to minimize its costs associated
with any API Specification change. At the request of Amarin, Chemport shall
evaluate the estimated costs and timing of potential revisions to the API
Specifications.

(b) Chemport Changes. Chemport shall not make any revisions to the API
Specifications, the manufacturing process or Material Third Party Suppliers,
without prior written Consent of Amarin, which Consent shall not be unreasonably
withheld or delayed. If the Parties implement a change in the API Specifications
or the manufacturing process under this Section 5.2, they shall negotiate any
changes in any affected Purchase Order to provide reasonable accommodation for
changed circumstances. The costs of revisions requested by Chemport under this
Section 5.2(b) shall be borne by Chemport without any increase in the API Price.

(c) Changes Mandated by Legal Requirements. Notwithstanding anything in
subsections (a) and (b) of this Section 5.2 to the contrary, (i) Chemport shall
implement all changes to the API Specifications intended to maintain compliance
with Legal Requirements, to bring the API Specifications into compliance with
Legal Requirements or to accommodate the demands or requests of any Governmental
Body; (ii) unless such changes are generally applicable to the Facility or
Chemport’s manufacture of other products, the Parties shall bear equally the
expense of any of such changes; and (iii) if the changes are generally
applicable to the Facility or Chemport’s manufacture of other products, Chemport
shall bear the expense of any of such changes. Notwithstanding the foregoing, if
changes to Legal Requirements generally affecting manufacturers of drugs
containing the Compound significantly increase the cost for Chemport to supply
API hereunder, then the Parties agree to negotiate in good faith any appropriate
adjustments to this Agreement.

5.3 Storage and Handling Obligations. When storing and handling API, Third Party
Materials, Nonconforming API or API-derived wastes, Chemport shall comply with,
and shall maintain all storage facilities in compliance with, the API
Specifications, cGMPs, Legal Requirements and the Quality Agreement.

 

14



--------------------------------------------------------------------------------

5.4 Validations and Stability Studies.

(a) Initial Manufacturing Process Validation. Chemport shall as soon as
practicable complete the Validation of the manufacturing process for the API in
connection with the Expansion (the “Initial Manufacturing Process”) in
accordance with activities set forth in the Development and Process Validation
Plan at no additional cost to Amarin. The Development and Process Validation
Plan shall, among other things, include activities necessary to establish the
Facility as a cGMP facility, a validation plan and appropriate protocols.
Without limiting the foregoing, Chemport will provide process progress reports
to Amarin no less frequently than [***], which reports shall include, without
limitation, reasonable details related to construction, equipment installation
and process implementation, subject to redaction of any Chemport Confidential
Information. Promptly following completion of Validation of the Initial
Manufacturing Process, Chemport shall deliver a final report to Amarin that
includes a summary of regulatory data and documentation respecting the
manufacture of the API, without disclosing any confidential process information,
all in compliance with applicable FDA guidelines and any other applicable Legal
Requirements but subject to redaction of any Chemport Confidential Information.

(i) The Parties shall participate in project teleconferences with each other as
reasonably requested by the other Party to successfully complete the Validation
of the Initial Manufacturing Process. During development and Validation of the
Initial Manufacturing Process, Chemport will accommodate in person technical
meetings at the Facility and technical inspections as reasonably requested by
Amarin. Without limiting the foregoing, during process development and in
support of API process characterization and Validation activities, Amarin will
be permitted to conduct reviews of the Facility and the pertinent records
maintained by Chemport, subject to restriction on access to all Chemport
Confidential Information, in connection with the conduct of manufacturing,
storage and testing of API, all upon Amarin’s request and with reasonable notice
to permit Chemport to support such technical reviews.

(ii) In conjunction with the foregoing Validation pursuant to the Development
and Process Validation Plan, Chemport will produce process Validation Batches.
Amarin shall be required to purchase Validation Batches of API provided that
they comply with the API Specifications and Validation acceptance criteria and
are otherwise in compliance with the terms of this Agreement. The establishment
and Validation of the Initial Manufacturing Process shall be deemed to be
complete upon the manufacture of such [***] successful, consecutive Validation
Batches that comply with the API Specifications and Validation criteria and are
otherwise in compliance with the terms of this Agreement and the Development and
Process Validation Plan.

(iii) With the prior written consent of the other Party, a Party may engage in
teleconferences, in-person meetings, Facility reviews, quality assurance audits,
records reviews and other activities under this Agreement through its (or its
Affiliates’) employees or consultants with a bona fide need to know, but only to
the extent necessary for the Party to exercise its rights and discharge its
obligations under this Agreement, provided that (A) each such employee and
consultant has executed a written confidentiality agreement containing use and
disclosure restrictions at least as protective as those set forth in Article
XIII, and (B) any Amarin consultant shall be reasonably acceptable to Chemport
(such persons, “Approved Representatives”).

(b) Process Validation for Improved Manufacturing Processes. The Parties
acknowledge that Amarin or Chemport may from time to time desire to pursue
strategies and

 

15



--------------------------------------------------------------------------------

efficiencies for improving the manufacturing processes for the API. Each Party
agrees to reasonably evaluate and discuss any such suggestions for improvements
that the other Party reasonably believes in good faith may result in significant
cost or time savings in the manufacturing process.

(c) General. Without limiting the foregoing, Chemport shall perform at no
additional cost to Amarin on an on-going basis all Validations and stability
studies required by the applicable Drug Applications, the API Specifications,
cGMPs or Legal Requirements in connection with the regular course of
manufacturing the API for commercial supply.

(d) Duties. In performing its duties under this Section 5.4, Chemport shall
perform the following tasks, consistent with the Quality Agreement:

(i) implement and operate an ICH complaint stability program;

(ii) notify Amarin’s head of regulatory affairs, or his or her designee,
promptly, but within not more than [***], if any batch of API fails any
stability tests; and

(iii) report to Amarin’s head of regulatory affairs, or his or her designee,
promptly, but within not more than [***], any Nonconformity, significant
atypical results, deviations or adverse trends exhibited during final release or
stability testing.

(e) Manufacturing Process Review. At either Party’s reasonable request, the
Parties shall promptly meet, in person or telephonically, for the purpose of
reviewing such matters related to manufacturing of the API as may be specified
by a Party, including discussing strategies for improving the API manufacturing
processes.

(f) Confidential Information. Notwithstanding anything to the contrary contained
in this Agreement, Chemport may redact or limit from any deliveries of or access
to data, reports or any other information to Amarin any Third Party confidential
information or Chemport Confidential Information, at Chemport’s sole discretion;
provided, however, that Chemport may not redact or limit any Chemport
Confidential Information that is reasonably necessary for Amarin to comply with
all Legal Requirements. In this regard, the Parties agree that all process
information related to the manufacture of API, whether contained in a DMF or
otherwise, shall, subject to Section 13.4, constitute Chemport Confidential
Information and shall not be disclosed to Amarin under any circumstances,
notwithstanding anything herein to the contrary; provided, however, Chemport
shall provide the relevant Governmental Body with all information necessary to
support Amarin’s Drug Application filings in a timely manner. Furthermore, for
the avoidance of doubt, subject to Section 13.4, all information provided to
Amarin under this Section 5.4 is Chemport Confidential Information and nothing
in this Section 5.4 shall be construed as giving Amarin any right to use or
disclose (A) any Chemport Intellectual Property (except as may be permitted by
any express license from Chemport), or (B) any Chemport Confidential Information
(except as may be permitted under Article XIII hereof).

5.5 Third Party Materials.

(a) General. Chemport shall be responsible for procuring, inspecting, testing
and releasing adequate Third Party Materials that comply with cGMP and this
Agreement as necessary to meet a Purchase Order for API. Chemport shall perform
all testing of Third Party Materials required by the applicable API
Specifications, cGMP, Legal Requirements, this Agreement and the Quality
Agreement.

 

16



--------------------------------------------------------------------------------

(b) Audits. Chemport shall be responsible for selecting all Third Party
Suppliers of materials for API and periodically performing audits of each such
Material Third Party Supplier as necessary to ensure compliance with
Section 5.5(a). Chemport shall provide the results of any such audit, including
copies of any reports prepared in connection with any such audit, within [***]
of the audit’s completion.

(c) Materials Certifications. Chemport shall prepare or cause to be prepared by
its Third Party Suppliers all certifications as to any Third Party Materials
required by cGMPs or Legal Requirements.

5.6 Quality Agreement. Within [***] following the Effective Date, the Parties
shall enter into a quality agreement with such scope, terms and conditions as
are customary within the pharmaceutical industry (such agreement, the “Quality
Agreement”). In the event of a conflict between any of the provisions of this
Agreement and the Quality Agreement, the provisions of this Agreement shall
govern.

5.7 Compliance with Specifications, cGMPs and Legal Requirements. Chemport shall
be responsible for identifying and implementing, in accordance with its
obligations under Section 5.1, any actions required to bring Chemport, Material
Third Party Suppliers and Third Party Suppliers of starting materials for the
Compound into compliance with API Specifications, cGMPs and Legal Requirements.
Chemport shall implement any such changes as soon as reasonably practicable
(even if, in the case of cGMPs and Legal Requirements, a later effective date is
specified), unless the required effective date for implementing such change
falls after the effective date of any termination of this Agreement for which
notice has been previously given.

Article VI

Testing and Quality Assurance

6.1 Quality Assurance; Quality Control; Retains.

(a) Chemport shall implement and perform operating procedures and controls for
sampling, ICH stability, release and other testing of Third Party Materials and
API, and for Validation, documentation and release of the API and such other
quality assurance and quality control procedures as required by the API
Specifications, cGMPs, Legal Requirements, this Agreement and the Quality
Agreement. Without limiting the foregoing, Chemport shall establish an ICH
stability program that collects no less than [***] data. Chemport shall consult
with Amarin with respect to the details of the stability program, including
analytical methods and stability container requirements.

(b) Chemport shall maintain for a period of time required by Legal Requirements,
but in no event less than [***] after the expiration date of such API (i.e., a
total of [***] from manufacture, subject to Section 3.5(d)), such quantities of
the API from each batch of the API as are sufficient to conduct [***] full
testings of the API in accordance with this Agreement.

6.2 Testing of API. Prior to release of the API, Chemport shall test the API in
accordance with the Validation testing procedures described in the
(a) applicable Drug Applications, (b) API Specifications, (c) cGMPs, (d) Legal
Requirements, (e) Quality Agreement and (f) those procedures and in-plant
quality control checks applicable to any products packaged by Chemport. Chemport
shall provide Amarin with a copy of the records pertaining to such testing if
reasonably requested, subject to redaction of any Chemport Confidential
Information. Additionally, Chemport shall provide Amarin with a Certificate of
Analysis and/or any other certificate required by any applicable Governmental
Body for release

 

17



--------------------------------------------------------------------------------

of API (collectively, the “Certificates”) for each batch of API. Amarin shall be
under no obligation to accept any shipment of API without the accompanying
Certificates. For the avoidance of doubt, all information provided to Amarin
under this Section 6.2 is Chemport Confidential Information and nothing in this
Section 6.2 shall be construed as giving Amarin any right to use or disclose
(A) any Chemport Intellectual Property (except as may be permitted by any
express license from Chemport), or (B) any Chemport Confidential Information
(except as may be permitted under Article XIII hereof).

6.3 Amarin Holds, Rejections and Revocation of Acceptance.

(a) General. Amarin may test or cause to be tested the API delivered by Chemport
for a Nonconformity or reasonably suspected Nonconformity (as described below in
Section 6.4). During such testing, at Amarin’s reasonable request, Chemport
shall provide appropriate analytical reference standards for such testing to
Amarin or its designee. If Amarin wishes to hold the API delivered to it by
Chemport for investigation of a Nonconformity or reasonably suspected
Nonconformity, Amarin shall so notify Chemport stating the basis for the hold.
Amarin’s failure to comply with provisions of this Section 6.3 and 6.4,
including timely notification of Chemport of any Nonconformity, shall be deemed
to be an irrevocable acceptance of any such relevant API by Amarin.

(b) Independent Testing. If the Parties disagree as to whether API subject to
hold, rejection or revocation of acceptance is subject to a Nonconformity,
Chemport’s and Amarin’s respective designees shall confer to review samples
and/or batch records, as appropriate, and Chemport shall initiate a formal
investigation. If the disagreement is not resolved within [***], then samples,
batch records and other data relating to the batch in dispute shall promptly be
submitted for testing and evaluation to a mutually acceptable independent Third
Party (including a qualified testing laboratory to perform such testing using
validated methods) mutually approved in writing by the Parties. The findings of
such independent Third Party shall be binding on the Parties, absent manifest
error. The expenses incurred by the Parties for the testing and evaluation by
the Third Party shall be borne by Chemport unless Amarin has claimed that the
API is subject to a Nonconformity, and the API in question is ultimately found
not to be Nonconforming API.

(c) Interim Replacement. During the pendency of any dispute concerning whether
API is subject to a Nonconformity, Chemport shall replace the shipment under
dispute, at the request of Amarin, as soon as reasonably practicable.

6.4 Nonconformity.

(a) Nonconformity. If, within [***] following manufacture of a batch of API,
either Party becomes aware or has a reasonable basis to believe that any batch
or shipment of API may have a Nonconformity, at any time regardless of the
status of Chemport’s testing and quality assurance activities, such Party shall
notify the other Party within [***] of becoming aware of a Nonconformity.
“Nonconformity” means a product characteristic that (i) results from Chemport’s
failure to manufacture, test, package, store, label, release or ship API in
accordance with the API Specifications, cGMPs, ICH guidelines, Legal
Requirements, this Agreement or the Quality Agreement, (ii) causes any API to
fail to conform to the API Specifications, cGMPs or Legal Requirements, or
(iii) constitutes an adulteration. In the event of a Nonconformity or reasonably
suspected Nonconformity identified within [***] following manufacture of an
affected batch of API, the Parties shall immediately (and in any case within
[***]) conduct an investigation in accordance with Section 6.8 below and, until
resolution of the investigation, handle the API as provided in Section 6.4(b)
below.

 

18



--------------------------------------------------------------------------------

(b) API That May Be Subject to a Nonconformity. Any batch or shipment of API
that reasonably may be suspected to be subject to a Nonconformity shall be
handled as follows and consistent with the Quality Agreement:

(i) such API held in inventory at Chemport shall be placed on “Hold” and shall
not be shipped to Amarin or its designee, unless, upon completion of
investigations pursuant to Section 6.8, such API is found to be not
Nonconforming or it is directed otherwise by Amarin;

(ii) any such API shipped to Amarin or its designee and held in stock by Amarin
or its designee shall maintain a “hold” or “rejected” status and shall not be
released into approved inventory of Amarin or its designee until the Parties
have completed any investigations pursuant to Section 6.8; and

(iii) payment for such API whether shipped or unshipped shall [***].

Upon learning of a Nonconformity, Amarin shall have the right to [***].

(c) Remedy for Nonconforming API.

(i) In the event that any quantity of API is found to be Nonconforming API prior
to it being converted into Product and Amarin notifies Chemport of such
Nonconformity within [***] following manufacture of such batch of API, then
Amarin may, at Amarin’s discretion: (1) [***] and/or [***]; provided, however,
that, with respect to the payment payable pursuant to [***], in no event shall
such payment exceed an amount equal to [***] times [***] of [***]. For clarity,
once API has been delivered by Chemport under Section 3.5(a), it may not be
reworked or reprocessed in the event it is found to be Nonconforming API.

(ii) In the event that any Nonconforming API is held in inventory at Chemport,
then Chemport shall have such Nonconforming API destroyed.

(iii) In connection with the destruction of API, Amarin under
Section 6.4(c)(i)(B)(3) or Chemport under Section 6.4(c)(ii) shall be solely
responsible for compliance with all Legal Requirements in connection with the
destruction and shall be liable for any Losses resulting from such destruction,
and the Party not directing the destruction of such API, as the case may be,
may, if it so requests, (A) be present at such destruction, or (B) receive
written documentation of such destruction.

(iv) Chemport shall use commercially reasonable efforts to perform any
replacement of Nonconforming API on a priority basis and shall deliver such
replacement API as soon as possible.

(d) Credit/Reimbursement for Nonconforming API. In the event that Chemport is
obligated to Amarin pursuant to Section 6.4(c), Chemport shall, at Amarin’s
discretion, reimburse or credit Amarin for (i) [***] and [***]. Amarin shall
provide Chemport with such documentation as Chemport may reasonably request to
confirm any of the foregoing charges, costs or expenses. Chemport shall pay any
unused credit amounts under this Section as of the expiration or termination of
this Agreement to Amarin within [***] after this Agreement is terminated.

6.5 Quantitative Deficiencies. In the event Amarin determines there is a
quantitative deficiency in any shipment, with respect to the API volumes
indicated on the applicable Purchase

 

19



--------------------------------------------------------------------------------

Order(s), Amarin shall properly document such deficiency and notify Chemport
thereof in writing. Upon such notice, Amarin may, at its option: (a) pay only
for actual quantities delivered, or (b) pay only for actual quantities delivered
and require Chemport to rectify any such deficiency by shipping the appropriate
quantities of API to or as directed by Amarin, in which case Amarin shall be
obligated to pay for any such additional quantities pursuant to the terms and
conditions of this Agreement. Chemport shall use commercially reasonable efforts
to rectify any such deficiency on a priority basis and deliver such additional
quantities of API as soon as possible.

6.6 Product Complaints Reports.

(a) Received by Chemport. Any and all complaints of which Chemport becomes aware
relating to the Product shall promptly be forwarded to Amarin’s head of
regulatory affairs, or his or her designee, consistent with the Quality
Agreement. Without limiting the foregoing, Chemport shall forward any such
complaint that might be associated with an Adverse Event (as defined below in
Section 6.7) no later than [***] following its receipt.

(b) Received by Amarin. Amarin shall as soon as possible inform Chemport of any
and all complaints that Amarin receives which implicate Chemport’s manufacturing
or other processes at the Facility. Notification shall be given by telephone,
with a facsimile confirmation immediately following.

6.7 Adverse Events.

(a) Definition. For the purposes of this Agreement, “Adverse Event” shall mean
any adverse event associated with the use of the Product in humans, whether or
not considered drug-related, including but not limited to “adverse event” as
defined in ICH guidelines.

(b) Chemport Notice to Amarin. Chemport shall notify Amarin’s head of regulatory
affairs, or any successor department specified by Amarin, as soon as possible,
but no later than [***] following its receipt, of information concerning a
possible Adverse Event. Notification shall be given by telephone, with a
facsimile confirmation immediately following. Chemport shall provide to Amarin
all of the information Chemport has available concerning the Adverse Event and
shall reasonably cooperate with any investigation conducted or directed by
Amarin as set forth in Section 6.8 below.

(c) Amarin Notice to Chemport. To the extent an Adverse Event of which Amarin
becomes aware implicates Chemport’s manufacturing or other processes at the
Facility, Amarin shall inform Chemport of such Adverse Event as soon as
possible, but no later than [***] following its receipt of such information, and
shall disclose to Chemport any information Amarin has regarding that Adverse
Event which implicates Chemport’s manufacturing or other processes at the
Facility. Notification shall be given by telephone, with a facsimile
confirmation immediately following.

6.8 Investigations; Chemport’s Obligations.

(a) General. The Parties shall investigate all reports of Nonconformity, Product
complaints, out-of-trend analytical results, out-of-trend manufacturing yields,
stability failure and Adverse Events. The Parties shall act promptly and shall
cooperate fully in such investigations.

 

20



--------------------------------------------------------------------------------

(b) Direction.

(i) Investigations Related to Product or API Following Shipment. Amarin shall
have the sole right, in its discretion, to control and direct any or all aspects
of an investigation conducted under this Section 6.8 with respect to matters
related to API following shipment by Chemport or with respect to the Product.
Amarin shall advise Chemport from time to time throughout such investigation of
Amarin’s intentions regarding control and direction of such aspects of the
investigation. Amarin shall reasonably consult with Chemport and shall
reasonably afford Chemport the opportunity to provide comments or suggestions
regarding such investigation, which Amarin agrees to consider in good faith.

(ii) Investigations Related to API Prior to Shipment. Chemport shall have the
sole right, in its discretion, to control and direct any or all aspects of an
investigation conducted under this Section 6.8 to the extent related to API
prior to its shipment by Chemport. Chemport shall advise Amarin from time to
time throughout such investigation of Chemport’s intentions regarding control
and direction of such aspects of the investigation. Chemport shall reasonably
consult with Amarin and shall reasonably afford Amarin the opportunity to
provide comments or suggestions regarding such investigation, which Chemport
agrees to consider in good faith.

(iii) Mutual Assistance. Upon written request by a Party in connection with an
investigation, the other Party shall provide all reasonably requested testing
results, assistance and information to the requesting Party in connection with
an investigation of any Nonconformity, Product complaint or Adverse Event,
including chemical/microbial analysis of complaint samples (if available),
analysis of retained samples and review of batch records. The Party not
directing an investigation shall have the right to conduct at its own expense
any further tests it deems appropriate regarding such investigation provided
that it shall share the results with the other Party. Any information provided
by a Party shall be considered such Party’s Confidential Information and may be
used or disclosed only as permitted under Article XIII hereof.

(c) Reporting.

(i) The Party directing an investigation shall provide to the other Party [***],
and [***].

(ii) Any final report regarding a Nonconformity shall be submitted by Chemport
within [***] of the notification regarding that Nonconformity given under
Section 6.4 above.

(iii) Amarin shall provide to Chemport a written report of [***]. Each Party
shall hold all communications related to such investigation, testing or other
requested assistance in confidence, and those communications shall be subject to
the terms of Article XIII hereof.

(d) Costs of Investigations. Chemport shall reimburse Amarin for [***] incurred
by Amarin in connection with [***]. Amarin shall reimburse Chemport for [***]
incurred by Chemport in connection with [***].

(e) Notwithstanding the foregoing, in the event it is determined in Amarin’s
reasonable discretion that API supplied by Chemport hereunder was not the cause
of a Product complaint or Adverse Event, Chemport shall have no further
obligation under this Section 6.8 except to reasonably cooperate with Amarin’s
investigation upon reasonable request by Amarin.

 

21



--------------------------------------------------------------------------------

6.9 Certain Product Events.

(a) Notification and Cooperation. In the event that Amarin shall be required (or
shall voluntarily decide) to initiate a recall, withdrawal or field correction
of, field alert report or comparable report with respect to any Product, Amarin
shall notify Chemport’s authorized quality assurance officer, and Chemport shall
reasonably cooperate with Amarin to implement the same.

(b) Coordination of Efforts. In the event that Chemport becomes aware of
information that may warrant Amarin taking any action with respect to any
Product, Chemport shall immediately provide the Amarin head of regulatory
affairs such information. The Parties shall cooperate with each other in
determining the necessity and nature of such action; provided, however, that
Chemport shall take no action to effect the same without the written concurrence
of Amarin.

(c) Contacts and Statements. With respect to any recall, withdrawal, field
correction, field alert report or comparable report with respect to any Product,
Amarin or its designee shall make all contacts with the applicable Governmental
Body and shall be responsible for coordinating all of the necessary activities
in connection with any such recall, withdrawal, field correction, field alert
report or comparable report. Amarin or its designee shall make all statements to
the media, including press releases and interviews for publication or broadcast.
Chemport agrees to make no statement to the media, unless otherwise required by
Legal Requirements, and, in any such event, Chemport shall reasonably
collaborate with Amarin on the content of any such statement.

(d) Other Notice. Notwithstanding anything herein, Chemport agrees to notify
Amarin as promptly as possible of any incident pertaining to the Product or API
that would require notification to any Governmental Body, including, but not
limited to, fire, explosion, environmental event, serious injury or physical
damage at the Facility or Chemport-controlled facility related to the API Third
Party Materials, or Intermediate.

Article VII

Regulatory Matters

7.1 Consents. Chemport shall obtain and hold all Consents required to be
obtained by Chemport under the Legal Requirements for the performance of its
obligations under this Agreement and Amarin shall reasonably cooperate with
Chemport with respect thereto. At all times, Chemport shall maintain and comply
with all of the Consents which may from time to time be required by any
Governmental Body having jurisdiction with respect to Chemport’s manufacturing
operations and facilities and otherwise to be obtained by Chemport to permit the
performance of its then-current obligations under this Agreement. Chemport shall
bear all expenses incurred in connection with its obligations under this
Section 7.1. In the event any Consent held by Chemport relating to the Facility
or its ability to manufacture the API in accordance with this Agreement is
hereafter suspended or revoked, or Chemport has material restrictions imposed
upon it by any Governmental Body affecting the API or the Facility, Chemport
shall immediately provide written notification to Amarin identifying such
material restrictions, a schedule of compliance and such other information
related thereto as is reasonably requested by Amarin. Without limiting the
foregoing, Chemport will cooperate with Amarin in a reasonable and timely manner
in preparation for pre-approval inspection of API manufactured at the Facility
by any Governmental Body.

 

22



--------------------------------------------------------------------------------

7.2 Establishment of cGMP Facility.

(a) Chemport shall use commercially reasonable best efforts to perform the work
under the Development and Process Validation Plan relating to the Facility by
the date or dates specified therein in order to establish the Facility as a cGMP
facility by the date specified in the Development and Process Validation Plan
and Amarin shall reasonably cooperate with Chemport with respect thereto.

(b) Amarin shall have the right, pursuant to the audit procedures in
Section 9.2, to have its Approved Representatives undertake a quality assurance
audit of Chemport’s procedures and facilities for API production as soon as
practicable after the date the Expansion is completed. If Amarin undertakes such
an audit, Amarin shall provide Chemport with a written audit report and, if
applicable, shall highlight therein areas where Amarin judges that Chemport
needs to make changes to procedures or facilities in advance of any Pre-Approval
Inspection. Both Parties shall cooperate in good faith to agree and implement
the necessary changes. If Amarin’s written audit report identifies any areas for
improvement, within [***] following delivery of Amarin’s audit report, Chemport
shall prepare an action plan (and promptly deliver a copy of such plan to Amarin
for review and comment), which plan shall address the findings of the audit
report and include accomplishment dates for corrective actions. Thereafter, once
the Parties mutually agree on a corrective action plan, the Parties agree to
amend the Development and Process Validation Plan to include such corrective
actions.

(c) Amarin agrees to cooperate with Chemport by making its Approved
Representatives available for consultation and advice to Chemport, as may be
reasonably requested by Chemport, regarding implementation of cGMP and related
procedural systems and any other matters as may be mutually agreed.

(d) Chemport shall use reasonable best efforts to be prepared for any
Pre-Approval Inspection. Amarin will cooperate with Chemport in a reasonable and
timely manner in preparation for such Pre-Approval Inspection.

7.3 Compliance. In carrying out their respective obligations under this
Agreement, the Parties shall comply in all respects with cGMPs and the Legal
Requirements, as applicable to such Party, in effect from time to time.

7.4 Drug Application Documentation.

(a) Amarin shall draft the CMC section of the Drug Application for the Product
based on information to be provided by Chemport as follows: (i) the Quality
Section for API manufacturing (in the CMC section) will be drafted by Chemport
in the form of a DMF that will be sent to the FDA Documentation room by
Chemport; (ii) Chemport will make available to Amarin information in the DMF
that does not constitute Chemport Confidential Information; and (iii) such
access to the DMF will be only through a letter of access issued to Amarin by
Chemport. Once the CMC section of the Drug Application for the Product is
drafted by Amarin, if requested by Amarin, Chemport shall assist Amarin by
critically reviewing and providing corrections to any relevant section of the
Amarin’s CMC in a timely fashion. Chemport agrees that Amarin may reference
Chemport as the manufacturer of the API in Amarin’s Drug Application and any
other documentation required under any regulatory filings for the API, and
Chemport will provide the relevant Government Body with all required
documentation, including development and analytical reports to support such
filings. Amarin shall own all regulatory files (excluding the DMFs) with respect
to the API including without limitation regulatory data and documentation
prepared by Chemport under this Section 7.4 respecting the

 

23



--------------------------------------------------------------------------------

manufacture of the API, including without limitation the CMC section of any Drug
Application filed with the FDA related to the API. For the avoidance of doubt,
(i) the DMFs shall be owned by Chemport, and (ii) all process information
related to the manufacture of API, whether contained in a DMF or otherwise,
shall, subject to Section 13.4, constitute Chemport Confidential Information and
shall not be disclosed to Amarin under any circumstances, notwithstanding
anything herein to the contrary; provided, however, Chemport shall provide the
relevant Governmental Body with all information necessary to support Amarin’s
Drug Application filings in a timely manner.

(b) Upon reasonable request from Chemport, Amarin shall provide Chemport with
information regarding Drug Applications, or discrete sections thereof, to the
extent available and necessary for Chemport to perform its obligations under
this Agreement; provided, however, that information provided hereunder shall not
be provided or disclosed to any other Person without Amarin’s prior Consent. In
the event that any Governmental Body makes an inquiry of or provides any
information to Chemport that is or may be related to a Drug Application,
Chemport shall promptly forward such inquiry or information to Amarin.

7.5 DMFs. Chemport shall create and maintain the Drug Master Files for API in
the [***] (if designated by Amarin in its reasonable discretion) and other
jurisdictions agreed to by the Parties (the “DMFs”). Amarin agrees to assist
Chemport by making its Approved Representatives available for consultation and
advice to Chemport, as may be reasonably requested by Chemport, regarding
preparation and maintenance of the DMFs. Chemport hereby grants to Amarin the
right to reference the DMFs in any relevant Drug Application or other
documentation to the extent such reference is necessary for the approval and
maintenance of a Drug Application. The Approved Representatives may share with
Amarin any information they receive or obtain in connection with their
activities under this Section 7.5. Additionally, from time to time during the
Term, Chemport shall provide such information as Amarin may reasonably request
related to the DMFs, which shall be handled by Amarin as Chemport Confidential
Information, subject to Article XIII. Chemport shall own all regulatory files
with respect to the API including without limitation the DMFs.

7.6 Regulatory Changes. The Parties will promptly notify each other of any
material revisions, amendment of or additions to the DMFs and cGMPs and will
confer with each other with respect to the best means to comply with such
requirements.

7.7 Regulatory Inspections.

(a) Procedures. If Chemport is notified that API or the portion of the Facility
relating to the supply of API will be subject to an inspection by any
Governmental Body, Chemport shall:

(i) within [***] advise Amarin’s head of regulatory affairs, or his or her
designee, by telephone and facsimile and provide all relevant information known
to Chemport regarding such inspection;

(ii) reasonably cooperate with and allow any such inspection to the extent
required by Legal Requirements;

(iii) direct all inquiries related to API, Product, any Drug Application or
Amarin’s Confidential Information covered by Article XIII of this Agreement to
Amarin;

(iv) have a consultant with the required expertise present for such inspections
at Chemport’s sole cost and expense. Chemport will provide a copy of the 483
inspection observations upon conclusion of the inspection and the 483 responses
to Amarin when prepared and sent to the inspecting Governmental Body;

 

24



--------------------------------------------------------------------------------

(v) within [***] (within [***] if any serious or critical deficiencies are
identified by the Governmental Body) send Amarin a copy of any inspection report
observations issued by any Governmental Body related to the manufacture,
generation, processing, storage, transportation, distribution, treatment,
disposal or other management of API or Third Party Materials;

(vi) provide each proposed response to any inspection reports prepared in
accordance with this Section 7.7 not less than [***] before the required
response date and consider any comments or suggestions received from Amarin in
good faith; and

(vii) respond to all inspection report observations by any Governmental Body in
a timely manner and take all appropriate corrective actions required or
recommended by such Governmental Body.

Notwithstanding the foregoing provisions of this Section 7.7(a), nothing shall
require Chemport to disclose information to Amarin specifically relating to any
other customer of Chemport or those customers’ products to which the inspection
relates.

(b) Notification. If any Governmental Body shall take any action which shall
require a response or action by Chemport with respect to API, Product, API
Specifications, Third Party Materials, the Facility or any operating procedure
affecting the API, Chemport agrees [***] to notify Amarin of the required
response or action and, in the case of API, Product and/or API Specifications,
shall proceed only with the prior advice and written Consent of Amarin, which
shall not be unreasonably withheld or delayed. Notwithstanding anything
contained in this Agreement to the contrary, Chemport shall not initiate or
participate in any communications with any Governmental Body concerning the API,
Product or the API Specifications unless required to do so by Legal Requirements
or requested to do so by Amarin and only after consultation with Amarin.

7.8 Other Regulatory Matters. Chemport shall provide to each Governmental Body
and, at Amarin’s request, shall provide to Amarin, all documents and information
requested by each such Governmental Body in support of Chemport’s and Amarin’s
regulatory filings, including, without limitation, all relevant DMFs. Copies of
all documents to be provided to any Governmental Body shall be provided to
Amarin at least [***] in advance of delivery to such Governmental Body, if
possible, or otherwise as soon as practicable thereafter.

7.9 Confidential Information. Notwithstanding anything to the contrary contained
herein, Chemport may redact or limit from any deliveries of or access to data,
reports or any other information, any Third Party confidential information or
Chemport Confidential Information, at Chemport’s sole discretion; provided,
however, that Chemport may not redact or limit any Chemport Confidential
Information that is reasonably necessary for Amarin to comply with all Legal
Requirements. In this regard, the Parties agree that all process information
related to the manufacture of API, whether contained in a DMF or otherwise,
shall, subject to Section 13.4, constitute Chemport Confidential Information and
shall not be disclosed to Amarin under any circumstances, notwithstanding
anything herein to the contrary; provided, however, Chemport shall provide the
relevant Governmental Body with all information necessary to support Amarin’s
Drug Application filings in a timely manner. Furthermore, for the avoidance of
doubt, subject to Section 13.4, all information provided to Amarin under this
Article VII is Chemport Confidential Information and nothing in this Article VII
shall be construed as giving Amarin any right to use or disclose (A) any
Chemport Intellectual Property (except as may be permitted by any express
license from Chemport), or (B) any Chemport Confidential Information (except as
may be permitted under Article XIII hereof).

 

25



--------------------------------------------------------------------------------

Article VIII

Intellectual Property

8.1 Ownership.

(a) Chemport Ownership. Amarin acknowledges and agrees that Chemport owns all
rights in and to the Chemport Intellectual Property, including all Intellectual
Property rights in and to the API and the documentation, specifications and
processes associated with the API. Except as expressly provided in Section 8.3
below, nothing in this Agreement shall be deemed to transfer or convey,
expressly or by implication, any license or any other right, title or interest
in or to the Chemport Intellectual Property.

(b) Amarin Ownership. Chemport acknowledges and agrees that Amarin owns all
rights in and to the Amarin Intellectual Property, including all Intellectual
Property rights in and to the Product, the Drug Applications, and the
documentation, specifications and processes associated with the Product that is
not Chemport Intellectual Property. Chemport does not have, by virtue of this
Agreement or otherwise, a license or any other right, title or interest in or to
the Amarin Intellectual Property.

8.2 New Developments.

(a) API Product Developments. All Intellectual Property relating to the API or
the development or manufacture of the API, that is conceived, reduced to
practice, authored or otherwise invented, discovered, generated or developed in
whole or in part by Chemport in the course of activities under this Agreement,
whether patentable or not, and any authorship of works relating to the API that
are created by Chemport, including but not limited to any trademarks, trade
dress, trade secrets or copyrights, shall be “API Product Developments.”

(b) Ownership of API Product Developments. Subject to the rights and licenses
granted in Section 8.3 below, Chemport shall own all right, title and interest
in and to all API Product Developments and all rights to Intellectual Property
arising therefrom.

(c) Patents. Notwithstanding any obligation of confidentiality between Chemport
and Amarin under Section 13.3 hereto or any other agreement, Chemport, at its
own expense, may elect to file and prosecute appropriate patent applications and
maintain patents issuing therefrom covering such API Product Development. Upon
Chemport’s reasonable request and at its expense, Amarin shall take such
reasonable actions as Chemport deems necessary or appropriate to assist Chemport
in obtaining patent or other proprietary protection in Chemport’s name with
respect to all API Product Developments. If Chemport declines to pursue a patent
for an API Product Development, Chemport shall be obligated to assign its rights
to pursue such patent to Amarin and shall provide reasonable assistance if
Amarin decides to file a patent application for an API Product Development.

8.3 Grant of License to API (including API Product Developments). Subject to the
terms and conditions of this Agreement, Chemport hereby grants Amarin (a) a
worldwide, non-exclusive, royalty-free, non-transferable (except in connection
with a permitted assignment under Section 16.4), non-sublicensable license to
use the API Product Developments for the manufacture and sale of Product using
API supplied by Chemport, and (b) a worldwide, non-exclusive, royalty-free,
non-transferable (except in connection with a permitted assignment under
Section 16.4), non-sublicensable license to use

 

26



--------------------------------------------------------------------------------

the Chemport Intellectual Property (other than the API Product Developments) for
the manufacture and sale of Product using API supplied by Chemport. This license
shall terminate upon the later of (i) the expiration or termination of this
Agreement or (ii) such time that Amarin is no longer in possession of API
supplied by Chemport, including API that has been incorporated into Product that
has not reached expiry. For the avoidance of doubt, regardless of the
termination or expiration of this Agreement, Amarin shall have a license to use
the Chemport Intellectual Property (including API Product Developments) for the
manufacture and sale of the Product for so long as necessary to sell all
inventory that incorporates API (including API Product Developments) provided by
Chemport under this Agreement. The license granted in this Section 8.3 shall be
referred to as the “Amarin License.”

8.4 Infringement.

(a) Amarin shall promptly notify Chemport of any suspected or threatened
infringement, misappropriation or other unauthorized use of the Chemport
Intellectual Property licensed by Chemport to Amarin under the Amarin License
that comes to Amarin’s attention. The notice shall set forth the facts of such
suspected or threatened infringement in reasonable detail. Chemport shall have
the sole right, but not the obligation, to institute, prosecute and control, at
its expense, any action or proceeding against the Third-Party infringer of such
Chemport Intellectual Property. If Chemport institutes an action against such
infringer, Amarin shall give Chemport reasonable assistance and authority to
control, file and prosecute the suit as necessary at Chemport’s expense. Amarin
shall have the right to participate in the applicable action or proceeding with
its own counsel at its own expense and without reimbursement hereunder. If
Amarin elects to so participate, Chemport shall provide Amarin with an
opportunity to consult regarding such action or proceeding.

(b) If Chemport elects not to bring any action or proceeding for infringement,
misappropriation or other unauthorized use of the Chemport Intellectual Property
licensed by Chemport to Amarin under the Amarin License, then it shall promptly
advise Amarin of its decision, and Amarin thereafter shall have the right, but
not the obligation, to institute, prosecute and control, at its expense, any
action or proceeding against the Third-Party infringer of such Chemport
Intellectual Property. If Amarin institutes an action against such infringer,
Chemport shall give Amarin reasonable assistance and authority to control, file
and prosecute the suit as necessary at Amarin’s expense, and shall join such
action if reasonably requested by Amarin or required by applicable Legal
Requirements. Chemport shall have the right to participate in the applicable
action or proceeding with its own counsel at its own expense and without
reimbursement hereunder (except for any out-of-pocket costs and expenses
incurred by Chemport following its joinder as a party to such action or
proceeding pursuant to Amarin’s reasonable request or as required by applicable
Legal Requirements). If Chemport elects to participate (but is not joined as a
party to such action or proceeding), Amarin shall provide Chemport with an
opportunity to consult regarding such action or proceeding. Amarin shall retain
any damages or other monetary awards that it recovers in pursuing any action
under this Section 8.4(b).

(c) In the event that either Party exercises the rights conferred in this
Section 8.4 and recovers any damages or other sums in such action or proceeding
or in settlement thereof, such damages or other sums recovered shall first be
applied to all out-of-pocket costs and expenses incurred by the Parties in
connection therewith (including attorneys fees), unless such Party is expressly
not entitled to reimbursement under this Section 8.4. If such recovery is
insufficient to cover all such costs and expenses of both Parties, the
controlling Party’s costs shall be paid in full first before any of the other
Party’s costs. Each Party seeking reimbursement under this Section 8.4 shall
furnish promptly to the other Party appropriate documentation of its
out-of-pocket costs and expenses incurred.

 

27



--------------------------------------------------------------------------------

8.5 Data. As between Chemport and Amarin, Amarin shall be and remain the sole
and exclusive owner of any and all data and information, in any form, relating
to: (a) the business of Amarin; (b) licensees, customers and suppliers of
Amarin; (c) the Product and the development and manufacture thereof (excluding
Chemport’s data and information related to the API); and (d) the API
Specifications. All information provided to Amarin by Chemport under this
Article VIII shall be handled by Amarin as Chemport Confidential Information,
subject to Article XIII.

 

28



--------------------------------------------------------------------------------

Article IX

Information; Access; Audit Rights

9.1 Provision of Information.

(a) Data. Chemport shall provide to Amarin copies (in electronic or hard-copy
form, as requested by Amarin) of or access to data as may be reasonably
requested from time to time by Amarin on a bona fide need-to-know basis, except
as may be restricted for confidential information or trade secrets. Chemport
shall provide final reports for batch failures, including recommendation for API
disposition for all investigations involving (i) foreign matter or particulate
contamination; or (ii) any test results indicating non-compliance with the
applicable Drug Applications, cGMPs or the API Specifications.

(b) Annual Report. Chemport shall prepare and provide to Amarin a written annual
report no later than [***] following the end of each Calendar Year, documenting,
subject to redaction of Chemport Confidential Information, (i) the prior
Calendar Year’s batch records; (ii) packaging changes; (iii) process changes;
(iv) changes in API testing methods performed pursuant to Article VI hereof;
(v) changes in API Specifications; (vi) batches of API rejected or aborted;
(vii) any other discrepancies that require reporting pursuant to cGMP or Legal
Requirements; (viii) “trends” in the manufacture of API during the prior
Calendar Year; and (ix) ICH stability data summary.

9.2 Audit and Inspection Rights. During the Term of this Agreement and
thereafter during any applicable records retention period(s) under Section 9.3,
Approved Representatives shall have the right, upon a prior written consent of
Chemport, not to be unreasonably withheld or delayed, to audit and inspect those
portions of the Facility (or the facility of a Material Third Party Supplier or
Subcontractor, as the case may be) used in, and those documents and records
related to, the manufacture, generation, storage, testing, treatment, holding,
transportation, distribution or other handling or receiving of the API and Third
Party Materials. Such audits may be conducted [***] each [***]; provided,
however, that Amarin may conduct additional “for cause” audits during a [***] to
the extent Chemport supplies Nonconforming API or in the event of Product
complaints or Adverse Events caused by Nonconforming API. Chemport may redact
from such deliveries to Amarin any Third Party confidential information or
Chemport Confidential Information. During such inspections, Approved
Representatives shall have the right to audit and inspect all inventory of API
and Third Party Materials contained at the Facility (or the facility of a
Material Third Party Supplier or Subcontractor, as the case may be). Chemport
agrees to reasonably cooperate and assist Amarin (and to require any Material
Third Party Supplier or Subcontractor to cooperate and assist Amarin) in
connection with any audits or inspections pursuant to this Section 9.2. Audits
or inspections under this Section 9.2 shall occur during business hours and
shall be scheduled by Approved Representatives at least [***] in advance;
provided, however, that, in the event of an Adverse Event or any proposed or
actual inspection by the FDA or other Governmental Body (whether of Chemport or
a Material Third Party Supplier or Subcontractor) or other similar event or
emergency involving any API or Third Party Materials, Approved Representatives
shall have the right at any time, upon written notice to Chemport (or any
Material Third Party Supplier or Subcontractor) of [***], to conduct an audit or
inspection of those affected portions of the Facility (or the facility of such
Material Third Party Supplier or Subcontractor, as the case may be) used in the
manufacture, generation, storage, testing, treatment, holding, transportation,
distribution or other handling or receiving of API and Third Party Materials.
Chemport shall ensure that Approved Representatives have access to Material
Third Party Supplier’s and Subcontractor’s facilities in the manner set forth in
this Section 9.2. Chemport shall as soon as practicable take any corrective
action reasonably requested by Amarin in connection with this Section 9.2.

 

29



--------------------------------------------------------------------------------

9.3 Record Retention. Each Party shall maintain, in accordance with and for the
period required under the applicable Drug Application, cGMPs and Legal
Requirements, complete and adequate records pertaining to all activities in
connection with, and facilities used for, the manufacture, generation, storage,
testing, treatment, holding, transportation, distribution or other handling or
receiving of the API, Third Party Materials and Product.

9.4 Confidential Information. Notwithstanding anything to the contrary contained
in this Agreement, Chemport may redact or limit from any deliveries of or access
to data, reports or any other information any Third Party confidential
information or Chemport Confidential Information, at Chemport’s sole discretion;
provided, however, that Chemport may not redact or limit any Chemport
Confidential Information that is reasonably necessary for Amarin to comply with
all Legal Requirements. In this regard, the Parties agree that all process
information related to the manufacture of API, whether contained in a DMF or
otherwise, shall, subject to Section 13.4, constitute Chemport Confidential
Information and shall not be disclosed to Amarin under any circumstances,
notwithstanding anything herein to the contrary; provided, however, Chemport
shall provide the relevant Governmental Body with all information necessary to
support Amarin’s Drug Application filings in a timely manner. Furthermore, for
the avoidance of doubt, all information provided to Amarin under this Article IX
is, subject to Section 13.4, Chemport Confidential Information and nothing in
this Article IX shall be construed as giving Amarin any right to use or disclose
(A) any Chemport Intellectual Property (except as may be permitted by any
express license from Chemport), or (B) any Chemport Confidential Information
(except as may be permitted under Article XIII hereof).

Article X

Representations and Warranties

10.1 Representations and Warranties of Chemport. Chemport represents and
warrants that:

(a) Compliance. The manufacture, generation, processing, distribution,
transport, treatment, storage, disposal and other handling of any Third Party
Materials and API by Chemport shall be in accordance with and conform to the API
Specifications, cGMPs, ICH guidelines, all Legal Requirements, this Agreement
and the Quality Agreement. The API shall comply with the applicable Drug
Applications, cGMPs, API Specifications, ICH guidelines and Legal Requirements;
shall be free from defects in materials and workmanship; and shall not be
adulterated or misbranded within the meaning of applicable Legal Requirements.

(b) Status; Enforceability. Chemport is a validly existing corporation in good
standing under the laws of the jurisdiction of its incorporation; the execution,
delivery and performance of this Agreement by Chemport has been duly authorized
by all requisite corporate action; this Agreement constitutes a legal, valid and
binding obligation of Chemport, enforceable against Chemport in accordance with
the terms hereof; and the execution, delivery and performance of this Agreement
by Chemport will not violate or conflict with any other agreement or instrument
to which Chemport is a party.

(c) Certain Persons. Chemport has not used, and will not use, in any capacity
associated with or related to the manufacture of the API, the services of any
Persons who have been, or are in the process of being, (i) debarred under 21
U.S.C. § 335a(a) or (b) or any comparable Legal Requirements, or (ii) excluded
from participation in the Medicare program, any state Medicaid program or any
other health care program. Furthermore, neither Chemport nor any of its
officers, employees or consultants has been convicted of an offense under

 

30



--------------------------------------------------------------------------------

(x) either a federal or state law that is cited in 21 U.S.C. § 335(a) as a
ground for debarment, denial of approval or suspension, (y) any other law cited
in any comparable Legal Requirements as a ground for debarment, denial of
approval or suspension. Chemport shall notify Amarin immediately upon learning
of any circumstance that would cause this certification under this
Section 10.1(c) to become false or inaccurate.

(d) Regulatory Consents. Chemport has or will have all Consents necessary to
timely perform its obligations hereunder and to manufacture the API used in
Product for commercial sale.

(e) Maintenance of Facility. During the Term of this Agreement, Chemport shall
maintain the Facility, required local licenses, the equipment used to
manufacture the API, Chemport Intellectual Property and any applicable contracts
necessary to manufacture the API in accordance with the API Specifications,
Legal Requirements, cGMPs, the Quality Agreement and Chemport’s standard
operating procedures.

(f) Negative Pledge. The transfer of the API by Chemport to Amarin is and shall
be rightful and free and clear of any liens or encumbrances.

(g) Security Measures. Chemport shall maintain reasonable security policies at
the Facility and shall use commercially reasonable efforts to have security
measures in place to protect the integrity of the API, Third Party Materials,
data and works-in-process at the Facility.

(h) Non-Infringement. To Chemport’s best knowledge, Chemport’s performance of
its obligations under this Agreement will not infringe upon, nor cause Amarin’s
use of the API to infringe upon, the Intellectual Property rights of any Third
Party.

10.2 Representations and Warranties of Amarin. Amarin represents and warrants
that:

(a) Status; Enforceability. Amarin is a validly existing corporation in good
standing under the laws of the jurisdiction of its incorporation; the execution,
delivery and performance of this Agreement by Amarin has been duly authorized by
all requisite corporate action; this Agreement constitutes the legal, valid and
binding obligation of Amarin, enforceable against Amarin in accordance with the
terms hereof; and the execution, delivery and performance of this Agreement by
Amarin will not violate or conflict with any other agreement or instrument to
which Amarin is a party.

(b) Certain Persons. Amarin has not used, and will not use, in any capacity
associated with or related to the Product, the services of any Persons who have
been, or are in the process of being, (i) debarred under 21 U.S.C. § 335a(a) or
(b) or any comparable Legal Requirements, or (ii) excluded from participation in
the Medicare program, any state Medicaid program or any other health care
program. Furthermore, neither Amarin nor any of its officers, employees or
consultants has been convicted of an offense under (x) either a federal or state
law that is cited in 21 U.S.C. § 335(a) as a ground for debarment, denial of
approval or suspension, (y) any other law cited in any comparable Legal
Requirements as a ground for debarment, denial of approval or suspension. Amarin
shall notify Chemport immediately upon learning of any circumstance that would
cause this certification under this Section 10.2(b) to become false or
inaccurate.

(c) Regulatory Consents. Amarin has all Consents necessary to perform its
obligations hereunder and will, prior to commercial sale of Product, have all
Consents necessary for the commercial sale of Product once Product is approved
by FDA or any other Governmental Body.

 

31



--------------------------------------------------------------------------------

(d) Non-infringement. To Amarin’s best knowledge, Amarin’s commercial sale of
Product will not infringe upon the Intellectual Property rights of any Third
Party.

10.3 Disclaimer. OTHER THAN AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY WARRANTIES, EITHER EXPRESS OR IMPLIED, AND THE PARTIES EXPRESSLY
DISCLAIM ALL IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NONINFRINGEMENT.

Article XI

Liability and Indemnification

11.1 Indemnity by Chemport. Chemport shall defend, indemnify and hold harmless
Amarin and Amarin’s Affiliates and licensees and distributors and its and their
respective directors, officers, employees and agents from and against all Losses
to the extent arising out of or resulting from (a) any breach, nonperformance or
failure to comply with any of Chemport’s covenants, agreements, obligations,
representations or warranties under this Agreement or the terms of this
Agreement; or (b) negligence, recklessness, gross negligence or wrongful
intentional acts or omissions by, or strict liability of, Chemport or Chemport
Affiliates, their respective directors, officers, employees, agents or
Subcontractors.

11.2 Indemnity by Amarin. Amarin shall defend, indemnify and hold harmless
Chemport and Chemport’s Affiliates and its and their respective directors,
officers, employees and agents from and against all Losses to the extent arising
out of or resulting from (a) any breach, nonperformance or failure to comply
with any of Chemport’s covenants, agreements, obligations, representations or
warranties under this Agreement or the terms of this Agreement; or
(b) negligence, recklessness, gross negligence or wrongful intentional acts or
omissions by, or strict liability of, Amarin or Amarin Affiliates, their
respective directors, officers, employees, agents or contractors.

11.3 Procedures. Any person that may be entitled to indemnification under this
Agreement (an “Indemnified Party”) shall give written notice to the Person
obligated to indemnify it (an “Indemnifying Party”) with reasonable promptness
upon becoming aware of any claim or other facts upon which a claim for
indemnification will be based. The notice shall set forth such information with
respect thereto as is then reasonably available to the Indemnified Party. The
Indemnifying Party shall have the right to undertake the defense of any such
claim with counsel reasonably satisfactory to the Indemnified Party, and the
Indemnified Party shall cooperate in such defense and make available all
records, materials and witnesses reasonably requested by the Indemnifying Party
at the Indemnifying Party’s expense. If the Indemnifying Party shall have
assumed the defense of the claim with counsel reasonably satisfactory to the
Indemnified Party, the Indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof. The Indemnifying Party shall not be liable
for any claim settled without its Consent, which Consent shall not be
unreasonably withheld. The Indemnifying Party shall obtain the written Consent
of the Indemnified Party, which shall not be unreasonably withheld, prior to
ceasing to defend, settling or otherwise disposing of any claim if, as a result
thereof, the Indemnified Party would become subject to injunctive or other
equitable relief or if the Indemnified Party may reasonably object to such
disposition of such claim based on a continuing adverse effect on the
Indemnified Party.

11.4 Special Indemnity. In the event this Agreement is terminated by Amarin
pursuant to Section 15.5(a), Chemport shall pay to Amarin the amount of [***],
which shall be Amarin’s sole and exclusive remedy with respect thereto, and in
the event this Agreement is terminated by Amarin pursuant to Section 15.5(g),
Chemport shall pay to Amarin the amount of [***], which shall be Amarin’s sole
and exclusive remedy with respect thereto.

 

32



--------------------------------------------------------------------------------

11.5 Limitation of Liability. Subject to Section 11.6, in no event, regardless
of the form of the claim or cause of action, whether based on contract,
warranty, infringement, tort, strict liability or otherwise, shall a Party’s
cumulative liability for claims under or relating to this Agreement, including,
but not limited to, liquidated damages for delay in delivery or Nonconformity,
exceed the aggregate amount of [***].

11.6 No Special Damages. Notwithstanding anything to the contrary contained
herein, except for breaches of confidentiality obligations, the Parties shall
not be liable to each other for any special, indirect, incidental or
consequential damages (including for lost profits).

Article XII

Insurance

12.1 Coverage Requirements. Each Party shall maintain in full force and effect
beginning no later than [***] and during the remaining Term of this Agreement
and for a period of [***] after expiration or termination of this Agreement,
worker’s compensation, property, general liability and product liability
insurance coverage in such amounts and with such scope of coverages as are
adequate to cover such Party’s obligations under this Agreement and as are
customary in the industry for companies of like size and activities and taking
into account the nature of the API to be manufactured under this Agreement and
the Product. Without limiting any of the foregoing, (a) each Party’s product
liability insurance coverage limits shall be no less than [***]; (b) Chemport’s
insurance shall include coverage for [***]; and (c) Chemport’s policy(ies) shall
include [***]. Each Party shall provide evidence of such insurance to the other
Party and ensure that the other Party will receive no less than [***] notice of
any cancellation, non-renewal or material change in the policy(ies).

Article XIII

Confidentiality

13.1 Definition of “Amarin Confidential Information”. As used herein, the term
“Amarin Confidential Information” shall mean all confidential business and
technical communications, documents and other information, in each case not
constituting Chemport Confidential Information, Chemport Intellectual Property
or data, whether in written, oral or other form, which Amarin or an Amarin
Affiliate furnishes or discloses to Chemport or which Chemport otherwise learns
in connection with the negotiation or performance of this Agreement (whether
relating to Amarin, an Amarin Affiliate or any Third Party for which Amarin has
an obligation of confidentiality), including the API Specifications and the
terms of this Agreement and any information disclosed by Amarin prior to the
Effective Date.

13.2 Definition of “Chemport Confidential Information”. As used herein, the term
“Chemport Confidential Information” shall mean (a) all confidential business
information, and (b) technical communications, documents or other information,
in each case not constituting Amarin Confidential Information, Amarin
Intellectual Property or data, whether in written, oral or other form, of
Chemport or a Chemport Affiliate that are disclosed to Amarin by Chemport or a
Chemport Affiliate or Amarin otherwise learns in connection with the negotiation
or performance of this Agreement (whether relating to Chemport, a Chemport
Affiliate or any Third Party for which Chemport has an obligation of
confidentiality), including the terms of this Agreement and any information
disclosed by Chemport prior to the Effective Date. The fact that a Party is
required by a provision of this Agreement to disclose certain information to the
other Party shall not have any effect regarding whether such information is
Amarin Confidential Information or Chemport Confidential Information, as the
case may be, and all use

 

33



--------------------------------------------------------------------------------

and disclosure of such Confidential Information is subject to this Article XIII.
In responding to such a required disclosure, a Party may redact information
relating to Third Parties from any documents deliverable to the other Party that
are not relevant to the subject matter of this Agreement.

13.3 Treatment of Confidential Information. Both during the Term of this
Agreement and thereafter, Amarin Confidential Information and Chemport
Confidential Information (collectively for this Section 13.3 “Confidential
Information”) shall be treated in accordance with the requirements of this
Article XIII.

(a) Nondisclosure and Non-Use. A Party receiving Confidential Information of the
other Party shall (i) maintain in confidence such Confidential Information to
the same extent such Party maintains its own proprietary information of similar
kind and value (but at a minimum each Party shall use commercially reasonable
efforts to maintain Confidential Information in confidence); (ii) not disclose
such Confidential Information to any Third Party without prior written Consent
of the disclosing Party, except, in the case of Amarin, for disclosures to
Amarin’s licensees and commercial partners for the Product who agree to be bound
by obligations of non-disclosure and non-use at least as stringent as those
contained in this Article XIII; and (iii) not use such Confidential Information
for any purpose except those purposes permitted by this Agreement.

(b) Exceptions. Notwithstanding any other provision of this Agreement, the
receiving Party may disclose Confidential Information of the disclosing Party to
a Third Party: (i) to the extent and to the Persons as required by an applicable
Legal Requirements, legal process or court order, or an applicable disclosure
requirement of any Governmental Body, the U.S. Securities and Exchange
Commission, the Nasdaq market or any other securities exchange or market; or
(ii) to the extent necessary to exercise the rights granted to the receiving
Party under this Agreement in filing or prosecuting patent applications,
prosecuting or defending litigation or otherwise establishing rights or
enforcing obligations under this Agreement, or conducting clinical trials or
seeking regulatory approval of the Product; provided, however, that the
receiving Party shall first have given prompt notice to the disclosing Party to
enable the disclosing Party to seek any available exemptions from or limitations
on any applicable disclosure requirement and shall reasonably cooperate in such
efforts by the disclosing Party. Chemport shall reasonably cooperate with Amarin
in providing prospective commercial partners with access to the Facility during
normal business hours and allowing the prospective partners to perform
reasonable due diligence related to the manufacture and supply of API hereunder
to the extent such access to the Facility or information does not interfere with
the daily operation of Chemport’s business, and subject to Chemport’s right to
deny access to or disclosure of Chemport Confidential Information at Chemport’s
sole and absolute discretion. Notwithstanding, the Parties agree that all
process information related to the manufacture of API, whether contained in a
DMF or otherwise, shall, subject to Section 13.4, constitute Chemport
Confidential Information and shall not be disclosed to Amarin or any prospective
commercial partners under any circumstances.

(c) Terms of Agreement. The Parties agree that the existence of and the material
terms of this Agreement shall be considered Confidential Information of both
Parties, subject to the special authorized disclosure provisions set forth below
in this Section 13.3(c) (in lieu of the authorized disclosure provisions set
forth in Section 13.3(b), to the extent of any conflict) and without limiting
the generality of the definition of Confidential Information set forth in
Sections 13.1 and 13.2. If either Party desires to make a public announcement
concerning this Agreement or the terms hereof, such Party shall give reasonable
prior advance notice of the proposed text of such announcement to the other
Party for its prior review and approval. A Party shall not be required to seek
the permission of the other Party to repeat any information as to the existence

 

34



--------------------------------------------------------------------------------

and terms of this Agreement that has already been publicly disclosed by such
Party in accordance with the foregoing or by the other Party. Either Party may
disclose the terms of this Agreement to such Party’s existing investors,
directors and professional advisors and to potential investors, acquirors or
merger partners and their professional advisors who are bound by written or
professional obligations of non-disclosure and non-use that are at least as
stringent as those contained in this Article XIII or are customary for such
purpose. Chemport acknowledges that Amarin or its Affiliates may be obligated to
file a copy of this Agreement with the U.S. Securities and Exchange Commission
with its next quarterly report on Form 10-Q, annual report on Form 10-K or
current report on Form 8-K or with any registration statement filed with the
U.S. Securities and Exchange Commission pursuant to the Securities Act of 1933,
as amended, and Amarin shall be entitled to make such filings.

13.4 Excluded Information. Notwithstanding any provision herein to the contrary,
the requirements of this Article XIII shall not apply to any information of
either Party which:

(a) at the time of disclosure hereunder is generally available to the public;

(b) after disclosure hereunder becomes generally available to the public, except
through breach of this Article XIII by the receiving Party or its Affiliates;

(c) was not acquired directly or indirectly from the disclosing Party or its
Affiliates and which the receiving Party lawfully had in its possession prior to
disclosure by the disclosing Party without confidentiality, nondisclosure and
non-use obligations;

(d) is independently developed by employees or agents of the receiving Party
without the use of the Confidential Information of the disclosing Party; or

(e) becomes available to the receiving Party from a Third Party that is not
legally prohibited from disclosing such Confidential Information, provided such
information was not acquired by such Third Party directly or indirectly from the
disclosing Party or its Affiliates.

13.5 Return of Confidential Information. At any time upon the request of the
other Party, to the extent such Confidential Information is not reasonably
necessary to enable a Party to perform its obligations under this Agreement, or
upon expiration or termination of this Agreement, the Party receiving
Confidential Information will cease its use and, upon request, within thirty
(30) days either return or destroy (and certify as to such destruction) all
Confidential Information of the other Party, including any copies or other
embodiments thereof, except that the receiving Party may retain a copy for
archive purposes. The return and/or destruction of such Confidential Information
as provided above shall not relieve the receiving Party of its other obligations
under this Article XIII.

13.6 Redaction of Chemport Confidential Information. Notwithstanding Chemport’s
right to redact or limit Chemport Confidential Information from deliveries of or
access to data, reports or any other information, Chemport may not redact or
limit any Chemport Confidential Information that is reasonably necessary for
Amarin to comply with all Legal Requirements. In this regard, the Parties agree
that all process information related to the manufacture of API, whether
contained in a DMF or otherwise, shall, subject to Section 13.4, constitute
Chemport Confidential Information and shall not be disclosed to Amarin under any
circumstances, notwithstanding anything herein to the contrary; provided,
however, Chemport shall provide any relevant Governmental Body with all
information necessary to support Amarin’s Drug Application filings in a timely
manner. Furthermore, for the avoidance of doubt, subject to Section 13.4, all
information provided to Amarin under this Agreement is Chemport Confidential
Information and nothing in this Agreement shall be construed as giving Amarin
any right to use or disclose (A) any Chemport Intellectual Property (except as
may be permitted by any express license from Chemport), or (B) any Chemport
Confidential Information (except as may be expressly permitted under this
Agreement).

 

35



--------------------------------------------------------------------------------

Article XIV

Force Majeure Event

14.1 General. Except for any obligation to pay money, neither Party shall be
held liable or responsible to the other Party nor be deemed to be in default
under, or in breach of any provision of, this Agreement for failure or delay in
fulfilling or performing any obligation of this Agreement when such failure or
delay is due to a Force Majeure Event, and without the fault or negligence of
the Party so failing or delaying. For purposes of this Agreement, a “Force
Majeure Event” is defined as: acts of God; war; civil commotion; destruction of
production facilities or materials by fire, flood, earthquake, explosion or
storm; labor disturbances; epidemic; failure of public utilities and similar
events which are beyond the reasonable control of the Party affected. In the
event of a Force Majeure Event, Amarin or Chemport, as the case may be, shall
immediately notify the other Party of such inability and of the period for which
such inability is expected to continue. The Party giving such notice shall
thereupon be excused from such of its obligations under this Agreement as it is
thereby disabled from performing for so long as it is so disabled. To the extent
possible, each Party shall use reasonable efforts to minimize the duration of
any Force Majeure Event.

14.2 Termination Due to Event of Force Majeure; Transition. If, as a result of
the conditions referred to in Section 14.1, a Party is unable to fully perform
its obligations for a period of [***], the other Party shall have the right to
terminate this Agreement upon [***] prior notice to the non-performing Party.

Article XV

Term; Termination; Remedies

15.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated by either Party in accordance with this Article XV, will
continue until the seventh (7th) anniversary of the approval of the Drug
Application by the FDA (the “Initial Term”) and shall renew automatically for
successive five (5) year renewal terms unless either Party notifies the other
Party of its intent to not renew by providing written notice to the other Party
no less than two (2) years prior to the expiration of the Initial Term or
applicable renewal term. The Initial Term together with any renewal term(s) is
the “Term.”

15.2 Termination for Breach. This Agreement may be terminated by either Party in
the event of the material breach by the other Party of the terms and conditions
hereof; provided, however, the other Party shall first give to the breaching
Party written notice of the proposed termination or cancellation of this
Agreement, specifying the grounds therefor. Upon receipt of such notice, the
breaching Party shall have sixty (60) days to respond by curing such breach. If
the breaching Party does not cure such breach within such cure period, then
(a) if Chemport is the breaching Party, Amarin (i) shall have the right to
terminate this Agreement and (ii) shall have the remedies set forth in
Section 15.6; or (b) if Amarin is the breaching Party, Chemport shall (i) have
the right to terminate this Agreement and (ii) shall have the remedies set forth
in Section 15.8.

15.3 Insolvency; Bankruptcy. To the extent permitted by Legal Requirements, each
Party will have the right to terminate this Agreement immediately upon notice to
the other Party, if any of the following occurs: (a) such other Party is
declared bankrupt or insolvent, (b) such other Party generally fails to pay its
debts as they become due, (c) there is an assignment for the benefit of such
other Party’s creditors, (d) a receiver is appointed or there is a voluntary or
involuntary petition filed or an action or proceeding commenced for bankruptcy,
reorganization, dissolution or winding up of such other Party that is not
dismissed within sixty (60) days, or (e) there is a foreclosure or sale of a
material part of such other Party’s assets by or for the benefit of any creditor
or governmental agency.

 

36



--------------------------------------------------------------------------------

15.4 Discontinuance or Suspension of Product Program. Amarin may terminate this
Agreement upon thirty (30) days’ written notice to Chemport if Amarin, in its
sole and absolute discretion, discontinues or indefinitely suspends the
development and/or commercialization of the Product. Upon the termination of
this Agreement pursuant to this Section 15.4, Amarin’s sole obligation shall be
for it to reimburse Chemport for all documented direct costs and expenses
properly and reasonably incurred by Chemport pursuant to this Agreement up to
the effective date of such termination in connection with Amarin’s
then-outstanding obligation to purchase quantities of API forecasted with
respect to the binding portion of an applicable [***] Forecast; provided,
however, that Chemport shall use commercially reasonable efforts to mitigate
such costs and expenses by cancelling any cancelable orders for Third Party
Materials, returning returnable Third Party Materials, and/or using
non-returnable Third Party Materials for its own or its other customers’ behalf.
For avoidance of doubt, if Amarin terminates this Agreement pursuant to this
Section 15.4, Amarin shall be obligated to purchase the quantities set forth in
any Purchase Orders and quantities set forth in any binding portion of a [***]
Forecast, but not obligated to purchase any minimum purchase requirements set
forth in Section 2.2.

15.5 Termination by Amarin. Without limiting any other Section of this Article
XV, Amarin may terminate this Agreement upon thirty (30) days’ written notice to
Chemport upon the occurrence of any of the following:

(a) Failure to Validate Manufacturing Process. Chemport fails to complete the
Validation of the Initial Manufacturing Process on or before the Expansion
completion date set forth in Section 4.1.

(b) Failure to Achieve Acceptance of Pre-Approval Inspection. Chemport
(i) receives at any time correspondence from FDA indicating that the Facility or
facility of a Third Party Supplier is not approved for the manufacture of API,
or (ii) fails to obtain official correspondence from FDA stating that the
Facility has been approved for the manufacture of API on or before the [***]
after the first FDA inspection of the Facility relating to the Expansion.

(c) Failure to Supply Unrelated to Force Majeure. In the event of the continued
failure of Chemport to deliver API to Amarin, Amarin shall have the right to
terminate this Agreement upon thirty (30) days’ prior written notice to
Chemport. “Continued” for purposes of determining a continued failure to supply
shall be a failure to deliver at least [***] of the API required to be delivered
over a [***] period.

(d) Supply of Nonconforming API. Chemport delivers Nonconforming API pursuant to
[***] or more Purchase Orders in any [***] period.

(e) Late Shipment. Chemport ships API pursuant to [***] or more Purchase Orders
after the applicable Shipment Date during any [***] period.

(f) Failure to Obtain or Maintain Consents. Chemport fails to obtain, maintain
and comply with all Consents required for the performance of its obligations
under this Agreement.

(g) Failure to Ship Commercial Batches. Chemport fails to deliver [***] batches
of API (each batch being [***]) to Amarin’s carrier by the Shipment Date(s)
specified in the relevant Purchase Order(s), which Shipment Date(s) shall be
within [***] from the completion date of the Expansion.

 

37



--------------------------------------------------------------------------------

15.6 Effect of Termination by Amarin. In the event Amarin terminates this
Agreement pursuant to Sections 14.2, 15.2, 15.3 or 15.5, (a) Amarin shall have
the right to terminate, in whole or in part, any Purchase Order issued under
this Agreement; (b) Amarin shall be relieved of its requirement to purchase
quantities of API associated with any binding portion of a [***] Forecast; and
(c) Amarin shall be relieved of its the minimum purchase requirements set forth
in Section 2.2.

15.7 Termination by Chemport. Without limiting any other Section of this Article
XV, Chemport may terminate this Agreement upon thirty (30) days’ written notice
to Amarin upon the occurrence of any of the following:

(a) Failure to Obtain Approval of the Drug Application. Amarin’s failure to
obtain approval of the Drug Application for the Product from the FDA by [***].

(b) Failure to Place Purchase Orders. Amarin’s failure to place Purchase Orders
within [***] of the date on which the Chemport Approvals are obtained.

(c) Failure to Accept API Unrelated to a Force Majeure Event. Amarin’s continued
failure to accept conforming API delivered by Chemport unrelated to a Force
Majeure Event. “Continued” for purposes of determining a continued failure to
accept conforming API shall be a failure to accept at least [***] of the API
delivered over a [***] period.

(d) Failure to Pay. Amarin’s failure to pay Chemport invoiced amounts for
conforming API (that is not subject to an active investigation of Nonconformity
or otherwise disputed in good faith by Amarin) within [***] from the applicable
due dates for [***] consecutive Purchase Orders.

(e) Failure to Order Minimum Quantities. Amarin’s failure to order the relevant
minimum annual quantities of API for [***] consecutive [***]. For purposes of
determining the quantities ordered by Amarin, (i) all quantities subject to
Purchase Orders placed in such Calendar Year, (ii) all quantities of Validation
batches of API purchased pursuant to Section 5.4(a) in such Calendar Year,
(iii) all quantities ordered from a Secondary Supplier due to Chemport’s failure
to supply API hereunder in such Calendar Year and (iv) all quantities ordered
from a Secondary Supplier due to a Force Majeure Event in such Calendar Year
shall be included in such determination.

15.8 Effect of Termination by Chemport. In the event Chemport terminates this
Agreement pursuant to Sections 14.2, 15.2, 15.3 or 15.7, (a) Chemport may, upon
[***] written notice, require Amarin to [***] and (b) Chemport shall, otherwise,
be relieved of any of its obligations to supply any quantities of API under this
Agreement.

15.9 Termination of Related Agreement. This Agreement may be terminated by
either Party upon written notice to the other Party (notwithstanding the 30-day
notice requirement described above) upon the termination of that certain
agreement entered into between the Parties on the date of this Agreement related
to Amarin’s investment.

 

38



--------------------------------------------------------------------------------

Article XVI

Miscellaneous

16.1 Notices. In addition to the other specific procedures for notification
provided herein, all notices, demands, requests and other communications made
hereunder shall be in writing and shall be given either by personal delivery, by
facsimile or by internationally recognized overnight courier (with charges
prepaid) and shall be deemed to have been given or made: (a) if personally
delivered, on the day of such delivery; (b) if sent by facsimile, on the day it
is sent or, if not sent on a business day, the next business day; or (c) if sent
by overnight courier, on the business day following the date deposited with such
overnight courier service, in each case pending the designation of another
address, addressed as follows:

If to Amarin:

Amarin Pharmaceuticals Ireland Ltd.

c/o Byrne Wallace; Attention: [***]

2 Grand Canal Square

Dublin 2

Ireland

Telephone +353 1 691 5000

Fax +353 1 691 5010

and

Amarin Pharmaceuticals Ireland Ltd.

c/o Amarin Pharma, Inc.

Mystic Packer Building, Suite 300

12 Roosevelt Avenue

Mystic, CT 06355

USA

Attention: Vice President, Corporate Development

Telephone: +1 860-572-4979

Fax: +1 860-572-4940

With a copy (which shall not constitute notice) to:

Dan L. O’Korn

Smith, Anderson, Blount, Dorsett, Mitchell

& Jernigan, L.L.P.

150 Fayetteville Street, 25th Floor (zip: 27601)

P.O. Box 2611

Raleigh, North Carolina 27602-2611

Facsimile: (919) 821-6800

If to Chemport:

Chemport Inc.

15-1 Dongsu-dong, Naju-si

Jeollanam-do 520-330, Korea

Attention: [***], CTO/Senior Managing Director

Fax: +82-61-330-9770

Email: [***]

 

39



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Chemport Inc.

2-1704 Ace Hightech City, 55-20

Munrae-dong 3-ga, Yeongdeungpo-gu

Seoul 150-834 Korea

 

Attention:    [***], CFO/Director Fax:    +82-2-3439-2266 Email:    [***]

16.2 Independent Contractors. Each Party shall be treated as an independent
contractor of the other. Neither Party shall be deemed to be a co-venturer,
partner, employee or a legal representative of the other Party for any purpose.
Neither Party shall have the authority to enter into any contracts in the name
of or on behalf of the other Party or incur any charges or expenses for or in
the name of the other Party.

16.3 Entire Understanding. The Parties agree, on their own and their respective
Affiliates’ behalf, that this Agreement, including Schedules hereto, and any
other document identified herein, constitutes the entire agreement between the
Parties and their Affiliates relating to the subject matter hereof, and all
prior agreements or arrangements, written or oral, between the Parties and their
Affiliates relating to the subject matter hereof are hereby superseded and
merged with this Agreement.

16.4 Assignment. This Agreement will be binding upon and inure to the benefit of
the Parties, their successors and permitted assigns. Neither Party shall
delegate, transfer, convey, assign or pledge this Agreement, in whole or in
part, or any of its rights or obligations under this Agreement, without the
prior written Consent of the other Party in each instance, and any such action
without Consent shall be void and have no effect. However, notwithstanding the
foregoing, a Change of Control of either Party shall not be deemed to be an
assignment of this Agreement and shall not be subject to the other Party’s
Consent.

 

40



--------------------------------------------------------------------------------

16.5 Dispute Resolution. If the Parties fail to resolve any claim, dispute or
controversy of whatever nature arising out of or relating to this Agreement
(other than one relating to the validity, enforceability, infringement or
misappropriation of Intellectual Property rights, which shall not be subject to
this Section 16.5), the Parties shall refer the dispute, to their respective
officers designated below or such other officers as the Parties may designate in
writing from time to time, for attempted resolution by good faith negotiations
within [***] after so submitting the dispute. The designated officers are as
follows:

For Amarin:

Amarin Pharmaceuticals Ireland Ltd.

c/o Amarin Pharma, Inc.

Mystic Packer Building, Suite 300

12 Roosevelt Avenue

Mystic, CT 06355

USA

Attention: President

Telephone: +1 860-572-4979

Fax: +1 860-572-4940

For Chemport:

Chemport Inc.

15-1 Dongsu-dong, Naju-si

Jeollanam-do 520-330, Korea

Attention: [***], CTO/Senior Managing Director

Fax: +82-61-330-9770

Email: [***]

With a copy to:

Chemport Inc.

2-1704 Ace Hightech City, 55-20

Munrae-dong 3-ga, Yeongdeungpo-gu

Seoul 150-834 Korea

 

Attention:    [***], CFO/Director Fax:    +82-2-3439-2266 Email:    [***]

If such dispute is not resolved by the end of the [***] period, then either
Party shall be entitled to refer the matter to be finally settled by arbitration
to be held in accordance with the then-current Rules of Arbitration and
Conciliation of the International Chamber of Commerce by three (3) arbitrators
to be appointed in accordance with the said Rules. The Parties agree that any
such unresolved dispute, and any claim or dispute related to the validity of
this arbitration clause, may be resolved solely by binding arbitration under
this Section 16.5. The arbitration shall take place in London, England if the
claim giving rise to such arbitration is brought by Chemport and the arbitration
shall take place in Singapore if the claim giving rise to such arbitration is
brought by Amarin. In each case, the proceedings shall be conducted and all
documentation shall be presented in the English language. The award of the
arbitrators shall be final and without appeal. Any competent court shall be able
to order enforcement of the award. Each Party will bear its own attorneys’ fees
and other costs and expenses incurred pursuant to this Section 16.5. For
avoidance of doubt, the foregoing shall not prohibit or delay a Party from
seeking appropriate injunctive or other equitable relief.

16.6 Subcontractors. Chemport may utilize Subcontractors with appropriate
expertise and experience in the performance of its obligations under this
Agreement; provided, however, that Amarin must give its written Consent in each
instance prior to the use of Subcontractors by Chemport (such Consent not to be
unreasonably withheld or delayed). Nothing in this Section 16.6 shall relieve
Chemport from any obligation under this Agreement.

 

41



--------------------------------------------------------------------------------

16.7 Amendment. This Agreement, including any Schedule hereto, may not be
amended or modified in any manner except by an instrument in writing signed by a
duly authorized officer of each Party.

16.8 Severability. If and to the extent that any court of competent jurisdiction
holds any provision (or any part thereof) of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity or
enforceability of the remainder of this Agreement, and the invalid or
unenforceable provision shall be fully severed from this Agreement, and there
shall automatically be added in lieu thereof a provision as similar in terms and
intent to such severed provision as may be legal, valid and enforceable.

16.9 Waiver. Any failure of a Party to comply with any obligation, covenant,
agreement or condition herein contained may be expressly waived, in writing
only, by the other Party hereto, and such waiver shall be effective only in the
specific instance and for the specific purpose for which made or given.

16.10 Survival. Articles I (to the extent required to enforce other surviving
rights or obligations), VIII, IX, X, XI, XII, XIII, XV, XVI and Sections 6.1(b),
6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 7.5, 7.7, and 7.9, and any other provision
which by its terms specifically shall so state, together with any obligations
accrued hereunder at the time of termination or expiration, shall survive the
termination or expiration of this Agreement.

16.11 Drafting Ambiguities. Each Party to this Agreement and its counsel have
reviewed and revised this Agreement. The rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall not be
employed in the interpretation of this Agreement or any amendment or Schedules
hereto.

 

42



--------------------------------------------------------------------------------

16.12 Headings; Schedules; Counterparts.

(a) Headings. The headings of the Sections of this Agreement are for reference
purposes only, are not part of this Agreement and shall not in any way affect
the meaning or interpretation of this Agreement.

(b) Schedules. All Schedules and Exhibits delivered pursuant to this Agreement
shall be deemed part of this Agreement and incorporated herein by reference as
if fully set forth herein. In the event that any Schedule conflicts with any of
the terms or provisions of this Agreement, the terms and provisions of this
Agreement shall prevail.

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be treated as
original signatures.

16.13 Governing Law. This Agreement and all matters arising out of or relating
to this Agreement shall be governed, construed and enforced in accordance with
the laws of the State of New York, USA, without regard to principles of
conflicts of law. The Parties agree that the provisions of the United Nations
Convention on Contracts for the International Sale of Goods shall not apply.

16.14 Remedies. Unless otherwise expressly provided in this Agreement, none of
the remedies set forth in this Agreement are intended to be exclusive, and each
Party shall have available to it all remedies available under law or in equity
or in any other agreement between the Parties.

16.15 Injunctive Relief. In the event that either Chemport or Amarin breaches or
threatens to breach any provision of Article VIII or Article XIII of this
Agreement, the Parties agree that irreparable harm to the other Party should be
presumed, and the damages to such Party would probably be very difficult to
ascertain and would be inadequate. Accordingly, in the event of such
circumstances, each of Chemport and Amarin agree that, in addition to any other
right and remedies available at law or in equity, the other Party shall have the
right to seek injunctive relief from any court of competent jurisdiction.

16.16 Standard Forms. In all communications, Amarin and Chemport may employ
their standard forms, but nothing in those forms shall be construed to be in
addition to or modify or amend the terms and conditions of this Agreement, and,
in the case of any conflict herewith, the terms and conditions of this Agreement
shall control.

16.17 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.18 Counterparts. This Agreement may be executed in two counterparts and by
facsimile or PDF signature, each of which shall be deemed an original and which
together shall constitute one instrument.

16.19 English Language. The English language version of this Agreement will be
controlling on the Parties. All information, documents, reports, notices,
writings and communications to be provided by one Party to the other Party
hereunder will be provided in the English language.

[Remainder of page intentionally left blank.]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed as of the date first written above.

 

AMARIN PHARMACEUTICALS IRELAND LTD. By:  

/s/ Thomas G. Lynch

Name:  

Thomas G. Lynch

Title:  

Director

CHEMPORT INC. By:  

/s/ Young Joo Kim

Name:  

Young Joo Kim

Title:  

CEO/President

  5/25/2011



--------------------------------------------------------------------------------

SCHEDULE 3.1

PRICING SCHEDULE

Price Schedule

[***]

 

45



--------------------------------------------------------------------------------

SCHEDULE 3.1(e)

API PRICE ADJUSTMENT

[***]

 

46



--------------------------------------------------------------------------------

SCHEDULE 4.1

EXPANSION PLANS

[***]

 

47



--------------------------------------------------------------------------------

SCHEDULE 4.5

SECOND EXPANSION PLANS

[***]

 

48



--------------------------------------------------------------------------------

SCHEDULE 5.1

API SPECIFICATIONS1

[***]

 

1 

[***]

 

49



--------------------------------------------------------------------------------

SCHEDULE 6.2

FORM OF CERTIFICATE OF ANALYSIS

[***]

 

50